Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 1 of 29

 
    

7/10/2018 Receive Client's file and open firm file i $325.00 0. ent

     
    

7/10/2018 0.10 $17.50 $175.00 0.10 $17.50 0.00% Client Conference
7/10/2018 cB 0.40 $90.00 $225.00 0.00 $0.00 100.00% Client Conference
7/10/2018 TB Receipt and review of Consent ta loin signedby 9.10 $17.50 $175.00 06.10 $17.50 0.00% Collective Action Management
Client
7/10/2018 TB Editing and revision of original complaint class 0.30 $52.50 $175.00 0.30 $52.50 0.00% Complaint/Summons/Service
and collective action with Chris Burks revisions
and editing to class definition
7/10/2018 TB Preparation and drafting of original complaint 0.90 $157.50 $175.00 0.90 $157.50 0.00% Complaint/Summons/Service
7/10/2018 CB Editing and revision of complaint 0.40 $90.00 $225.00 0.00 $0.c0 100.00% Complaint/Summons/Service
7/10/2018 TB Compose e-mail to Cindy George regarding 0.10 $17.50 $175.00 = 0.00 $0.00 100.009 Grievance Related
updated grievance Hearing Requests letter
detailing basis and factual background of
7/10/2018 TB Compose e-mail to Cindy George with the 0.10 $17.50 $175.00 0.00 $0.00 100.00% Grievance Related
Mississippi County Judge's office regarding
letter requesting grievance Hearing
7/10/2018 TB Preparation and drafting of grievance letter 0.20 $35.00 $175.00 0.00 $0.00 100.00% Grievance Related
regarding termination and Requests fora
formal Hearing-Brandon Bryan
7/10/2018 TB Receipt and review of email from Cindy George 0.10 $17.50 $175.00 0,00 $0.00 00.00% Grievance Related

requesting additional information in order to
file for a grievance Hearing
7/10/2018 TB Receipt and review of email fram Cindy George 0.10 $17.50 $175.00 0.00 $0.00 100.0094 Grievance Related
confirming receipt of grievance Hearing
Requests email and forwarding to Judge
Brassfield
7/10/2018 TB Receipt and review of Chris Burks regarding 0.10 $17.50 $175.00 0.00 $0.00 100,00% Grievance Related
composing an email to Client over Cindy
George's receipt of grievance letter and

forwarded it
7/10/2018 TB Receipt and review of notice of employment 0.10 $17.50 $175.00 0.00 $0.00 100.00% Grievance Related
termination sent to Client
7/10/2018 TB Editing and revision of grievance Hearing 0.20 $35.00 $175.00 90.00 $0.00 100.00% Grievance Related

Requests to include grievance and relief sought

7/10/2018 TB Editing and revision of grievance Hearing 0.10 $17.50 $175.00 0.00 $0.00 100.00% Grievance Related
Requests to include Whistleblower, FMLA and
Due process violations

7/10/2018 TS Editing and revision of grievance Requests letter 0.10 $17.50 $175.00 0.00 $0.00 100.00% Grievance Related

with Chris Burks edits and revisions

7/10/2018 TB Conference with Blake Hoyt and Chris Burks 0.10 $17.50 $175.00 0.00 §0.00 100.00% Grievance Related
regarding preparation and drafting of
griecvance letter for review and revision

7/10/2018 TB Conference with Client and Chris Burks 0.10 $17.50 $175.00 90.00 $0.00 100,00%- Grievance Related
regarding preparation and drafting grievance
letter

7/10/2018 BH Editing and revision of grievance letter and 0.30 $52.50 $175.00 0.00 $0.00 100.00% Grievance Related
Hearing Requests

7/10/2018 BH Conference with Tess Bradford and Chris Burks 0.10 $17.50 $175.00 90.00 $0.00 100,00% in House Conference
regarding grievance and Next steps

7/10/2018 BH Receive, read and prepare response to email(s) 0.10 $17.50 $175.00 0.00 §0.00' 100,00% In House Conference

from Tess Bradford and County Judge regarding
grievance process

7/10/2018 BH Conference with Tess Bradford regarding edits 0.10 $17.50 $175.00 0.00 $0.00 100.00% In House Conference
to letter and Next steps

7/10/2018 JS Examination of intra-office memos: new case 0.20 $65.00 $325.00 0.20 $65.00 0.00% In House Conference

7/10/2018 JS Telephone Conference(s) with Chris Burks: new 0.10 $32.50 $325.00 0.00 $0.00 100.00% In House Conference
case

7/10/2018. SG Receive, read and prepare response to email{s) 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference

from Tess Bradford and Chris Burks regarding
redrafting grievance letter

7/10/2018 SG Conference with Chris Burks regarding case 0.10 $20.00 $200.00 0.00 §0.00 100.00% In House Conference
opening, complaint, and grievance
7/11/2018 SG Examination of emails regarding updated 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference

grievance letter, contract; send conflict check

 
7/12/2018

7/12/2018
7/12/2018
7/12/2018
7/12/2018

7/13/2018

7/13/2018

7/13/2018
7/13/2018
7/13/2018

7/13/2018
7/13/2018

7/13/2018

7/13/2018

7/13/2018
7/16/2018
7/16/2018
7/16/2018
7/16/2018

7/16/2018
7/16/2018

7/16/2018

7/16/2018
7/16/2018
7/17/2018
7/17/2018

7/17/2018

7/17/2018

7/17/2018

7/17/2018
7/17/2018
7/18/2018
7/18/2018

7/18/2018

SG

5G

55

SG

TB

Te

TB

SG

SG

SG
TB

TB

SG

TB

TB.

TB

CB.

TB

Js

SG

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 2 of 29

   

Editing and revision of original complaint
Compose e-mail to Chris Burks, Blake Hoyt, and
Stacy Gibson regarding status of filing grievance
letter with Cindy George

Preparation and drafting of intra-office memo:
filing complaint

Conference with Chris Burks and Tess Bradford
regarding complaint

   

Editing and revision of original complaint to fact
section, claims sections and to class and
collective Definition

Editing and revision of origianl complaint
Examination of emails regarding grievance
Hearing

Editing and revision of notice Motion

Compose e-mail to Chris Burks, Stacy Gibson,
and Blake Hoyt regarding email from Cindy
George and saving email to Client file

Conference with Chris Burks regarding
contacting Cindy George to confirm receipt and
review of grievance review Hearing letter

Conference with Chris Burks and Stacy Gibson
regarding editing and revisian to original
complaint and updating class defintion

Conference with Tess Bradford and Chris Burks
regarding class definition

Preparation and drafting of civil cover sheet to
be filed with original complaint

Preparation and drafting of summons to be filed
with original complaint

Editing and revision of class defintion in original
complaint

Editing and revision of complaint

Examination of draft complaint

Conference with Chris Burks regarding
preparation and drafting of civil cover sheet and
summons

Conference with Chris Burks regarding editing
and revision to class definition in original
complaint

Telephone Conference(s) with Chris Burks: final
details, filing case

Conference with Chris Burks regarding class
definition

Examination of filed complaint; judge
assignment

Examination of filed complaint; judge
assignment

Preparation and drafting of complaint, Consent
to Join, civil cover sheet and summons for filing
with the Eastern District of Arkansas

Editing and revision of complaint, summons, ete

Conference with Chris Burks regarding
preparation and organization of filing
documents with the Eastern District of Arkansas

Conference with Chris Burks and staff regarding
filing today

Conference with Chris Burks regarding FOIA
letter

Examination of Intra-office memo regarding
case events and deadlines

Examination of Intra-office memo regarding
case events and deadlines

Examination of filed complaint and conference
with Staff regarding service

0.30

1.20

0.10

0.10

0.10

0.10

0.10

0.90

0.20

0.10

0.40
0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.30

0.10
0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.40

0.10

0.20

0.10

0.10

0.10

0.10

$60.00

$240.00
$17.50
$32.50
$20.00

$17.50

$17.50

$157.50
$40.00
$20.00

$80.00
$17.50

$17.50

$17.50

$20.00
$17.50
$17.50
$17.50
$67.50

$32.50
$17.50

$17.50

$32.50
§20.00
$32.50
$32.50

$17.50

$130.00

$17.50

$65.00
§20.00
$32.50
$32.50

$20.00

$200.00

$200.00
$175.00
$325.00
$200.00

$175.00

$175.00

$175.00
§200.00
§200.00

$200.00
$175.00

$175.00

$175.00

$200.00
$175.00
$175.00
$175.00
$225.00

$325.00
§175.00

$175.00

$325.00
$200.00
§325.00
$325.00

$175.00

$325.00

$175.00

$325.00
$200.00
$325.00
$325.00

$200.00

0.30

1.20

0.00

0.00

0.10

0.00

0.00

0.90

0.20

9.00
0.10

0.00

0.00

0.10

0.10

0.10

0.10

0.00

0.00
0.00

0.10

0.10

0.10

0.10

0.00

0.10

0.40

0.00

0.00

0.00

0.00

0.10

$60.00

$240.00
$0.00
$0.00
$20.00

$0.00

$0.00

§157.50
$40.00
$0.00

$0.00
$17.50

$0.00

$0.00

$20.00
$17.50
$17.50
$17.50

$0.00

$0.00
$0.00

$17.50

$32.50
$20.00
$32.50

$0.00

$17.50

$130.00

$0.00

$0.00
$0.00
$32.50
$0.00

$20.00

0.00% Client Conference

0.00% Complaint/Summons/Service
100.00% In House Conference
100.00% In House Conference

0.00% In House Conference

400,00% Client Conference

100,00% Client Conference

0.00% Complaint/Summans/Service
0.00% Complaint/Summons/Service
100.00% Grievance Related

100.00% Grievance Related
0.00% in House Conference

100.00% in House Conference

100,00% In House Conference

0.00% In House Conference

0.00% Camplaint/Summons/Service

0.00% Complaint/Summons/Service

0.00% Complaint/Summons/Service
400,00% : Complaint/Summons/Service

100.00% Complaint/Summons/Service
100.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

9.00% Case Management
100,.00% Case Management

0.00% Complaint/Summons/Service

0.00% Complaint/Summons/Service

100.00% In House Conference

100.00% In House Conference
100.0% In House Conference
0.00% Case Management

100.00% Case Management

0.00% Case Management

 
7/18/2018

7/18/2018

7/18/2018

7/18/2018

7/18/2018

7/18/2018

7/18/2018

7/19/2018
7/20/2018

7/20/2018

7/20/2018

7/20/2018

7/20/2018

7/20/2018

7/20/2018
7/20/2018

7/20/2018

7/23/2018
7/23/2018
7/23/2018
7/23/2018
7/24/2018
7/25/2018
7/25/2018
7/25/2018
7/26/2018
7/26/2018
7/30/2018
8/6/2018
8/9/2018
8/9/2018
8/9/2018
8/9/2018

8/9/2018

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 3 of 29

TB

TB

TB

TB

TB

BH

BH

TB

CB

BH

BH

BH

cB

BH

5G

TB

BH

BH

SG

BH

SG

BH

BH

    

Receive, read and prepare response to email|s)
from Cindy George regarding time and location
of grievance Hearing

Compose e-mail to Cindy George regarding
availability and scheduling for grievance Hearing

Receive, read and prepare response to email(s)
from Blake Hoyt

Receive, read and prepare response to email(s)
from Chris Burks regarding timing and
scheduling of grievance Hearing with Blake Hoyt

Compose e-mail to Chris Burks, Stacy Gibson,
and Blake Hoyt regarding greivance Hearing
scheduling

Receive, read and prepare response to email(s}
from Tess Bradford and Chris Burks regarding
grievance Hearing and scheduling

Conference with Chris Burks regarding Hearing
preparation and strategy
Examination of order

     

Receipt and review of hearing Requests letter,
policies and complaint

Conference with Blake Hoyt regarding Next
steps

Receive, read and prepare response to email(s)
from Tess Bradford and Chris Burks regarding
Client communications and Hearing

Examination of emails regarding greivance
Hearing

Examination of notice of issued summons
Receive, read and prepare response to email(s}
from Tess Bradford regarding grievance Hearing
scheduling

Examination of return of service and conference
with Staff regarding the same

Conference with Stacy Gibson regarding Hearing
strategy and case facts

Conference with Blake Hoyt regarding grievance
Hearing

Filing Proof of Service

Examination of return of service

Examination of letter and return from Process
Server

Examination of answer

   

Conference with Tess Bradford regarding
scheduling grievance Hearing

Receive, read and prepare response to email(s)
fram Tess Bradford and County regarding
scheduling

0.10

0.10

0,10

0.10

0.20

0.10

0.30

0.10
0.10
0.10

0.10

0.30

0.40

0.20

0.40

6.30

0.20

0.10

0.10

0.10

0.20

0.30

0.10

0.20

0.10

0.10

0.10

0.10

0.30

0.40

0.10

0,10

0.10

0.10

$17.50

$17.50

$17.50

$17.50

$35.00

$17.50

$52.50

$47.50
$32.50

$17.50

$17.50

$67.50

$70.00

$35.00

$70.00
$67.50

$35.00

$20.00
$17.50
$32.50
$35.00
$52.50
$20.00
§35.00
$20.00
$17.50
$32.50
$32.50
$97.50
$70.00
$17.50
$17.50
$17.50

$17.50

$175.00

$175.00

$175.00

$175.00

$175.00

$175.00

$175.00

$175.00
$325.00

$175.00

$175.00

$225,00

$175.00

$175.00

$175.00
5225.00

$175.00

$200.00
$175.00
$325.00
$475.00
$175.00
$200,00
$175.00
$200.00
$175.00
$325.00
$325.00
$325.00
$175.00
$175.00
$175.00
$175.00

$175.00

0.00

0.00

0.00

9.00

9.00

0.00

0.00

0.00
6.00

0.00

0,00

0.00

9.00

6.00

0.00

0.00

0.00

0.00

0.10

0.00

0.00

0.10

0.00

0.00

0.00

0.10

0.30

0.30

0.00

0.00

0.00

0.00

0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00
$0.00
$0,00

$0.00

$0.00

$0.00

$0.00

$0.00
$0.00

$0.00

$0.00
$0.00
$32.50
$0.00
$0.00
$20.00
$0.00
$0.00
$0.00
$32.50
$32.50
$97.50
$0.00
$0.00
$0.00
$0.00

$0.00

100.00% Client Conference

100.00% Grievance Related

100.00% Grievance Related

100.00% In House Conference

00.00% In House Conference

100.00% In House Conference

100.00% In House Conference

100.00% In House Conference
100.00% Case Management.

100.00%: Client Conference

100.00% Client Conference

100.00% Client Conference

100.00% Client Conference

100.00% Client Conference

100.00% Grievance Related
100.00% In House Conference

100,00% In House Conference

100.00% Case Management
100.00% Client Conference
0.00% Complaint/Summons/Service
100.00% In House Conference
100.00% Client Conference
0.00% Case Management
100.00% In House Conference
100.00% 'n House Conference
106.00% Case Management
0.00% Case Management
0.00% Case Management
0.00% Case Management
100.00% Client Conference
100.00% Client Conference
100.00% Client Conference
100.00% In House Conference

100.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 4 of 29

8/9/2018 JS Conference with Tess Bradford, Daniel Ford, 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
and Sean Short: planning class Mation

8/9/2018 $8 Conference with Josh Sanford, Tess Bradford, 0.10 $17.50 $175.00 0.00 $0.00 100.00% In House Conference
and Daniel Ford regarding case status

8/9/2018 TB Conference with Josh Sanford, Sean Short, and 0.10 $17.50 $175.00 0.00 $0.00 100.00% In House Conference
Daniel Ford regarding: case update and Motion
for Collective Action

8/9/2018 TB Conference with Blake Hoyt regarding statusof 0.10 $17.50 $175.00 0.00 $0.00 100.00% In House Conference
scheduling grievance Hearing for Client

   
   

8/10/2018 JS Examination of Intra-office memo regarding 0.10 $32.50 $325.00 0.00 $0.00 100.00% Case Management
case events and deadlines

8/10/2018 TB 0.10 $17.50 $175.00 9,00 $0.00 100.00% Client Conference

8/10/2018 7B 0.10 $17.50 $175.00 0.00 $0.00 00.00% Client Conference

8/10/2018 BH Receive, read and prepare response to email(s) 0.10 $17.50 $175.00 0.00 $0.00 100.00% In House Conference

from County and Tess Bradford regarding
scheduling Hearing
8/10/2018 BH Conference with Tess Bradford regarding 0.20 $35.00 $175.00 0.00 $0.00 1060.00% In House Conference
calendaring Hearing, preparation, tasks, and
communications with Client

8/13/2018 JS Examination of clerk's notice 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

8/13/2018 JS Examination of Intra-office memo regarding 0.10 $32.50 $325.00 90.00 $0.00 100.00% Case Management
case events and deadlines

8/13/2018 JS Examination of Intra-office memo regarding 0.10 $32.50 $325.00 0.00 $0.00 00.00% Case Management
case events and deadlines

8/13/2018 SG 0.40 $30.00 $200.00 0.40 $80.00 0.00% Client Conference

8/13/2018 JS Preparation and drafting of intra-office memo: 0.10 $32.50 §325.00 0.10 $32.50 0.00% In House Conference
Response to Motion to Dismiss

8/13/2018 JS Examination of intra-office memo regarding: 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
216 Motion and timing issues

8/13/2018 SR Conference with Stacy Gibson regarding 0.10 $22.50 $225.00 0.10 $22.50 0.00% In House Conference
Response to Motion ta Dismiss

8/13/2018 TB Conference with Chris Burks, Daniel Ford, Sean 0.10 $17.50 $175.00 0.10 $17.50 0.00% in House Conference

Short, and Blake Hoyt regarding preparation
and drafting of Motion for Collective Action

8/13/2018 BH Conference with Attorneys regarding Motion 0.10 $17.50 $175.00 0.00 $0.00 10.00% In House Conference
for Collective Action and Next steps

8/13/2018 SG Examination of answer and Motion to Dismiss 0.20 $40.00 $200.00 0.20 $40.00. 0.00% Motion to Dismiss

8/14/2018 SG Examination of paystub and conference with 0.10 $20.00 $200.00 0.00 $0.00 00.00% Grievance Related
Blake Hoyt regarding the same

8/14/2018 BH Receipt and review of paystubs from Client 0.30 $52.50 $175.00 0.00 $0.00 100.009 Grievance Related

8/14/2018 BH Conference with Stacy Gibson regarding 0.20 $35.00 $175.00 0.00 $0.00 100.00% Grievance Related
paystubs, Motion to Dismiss, and preparation
for Hearing

8/15/2018 JS Receive, read and prepare response to email(s) 0.10 $32.50 $325.00 0.10 $32.50 0.00% tn House Conference
fram Stacy Gibson: Response to Motion to
Dismiss

8/15/2018 SG Preparation and drafting of Response to Metion 1.90 $380.00 $200.00 1.90 $380.00 0.00% Motion to Dismiss
to Dismiss

8/16/2018 JS Examination of Initial Scheduling Order 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

8/16/2018 SG Preparation and drafting of Response to Motion 3.00 $600.00 $200.00 3.00 $600.00 0.00% Motion to Dismiss
to Dismiss

8/17/2018 SG Examination of filed Initial Scheduling Order 0.10 $20.00 $200.00 0.10 $20.00 0.00% Case Management

8/17/2018 SG Conference with Chris Burks regarding 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
Opposing Counsel

8/17/2018 BH Conference with Stacy Gibson regarding case 0.10 $17.50 $175.00 0.00 §0.00° 100.00% In House Conference

> facts and strategy for grievance Hearing

8/17/2018 JS Editing and revision of Response to Motion to 0.40 $130.00 $325.00 0.40 $130.00 0.00% Motion to Dismiss
Dismiss

8/17/2018 §G Preparation and drafting of Response to Mation §=—-3.00 $600.00 $200.00 3.00 $600.00 0.00% Motion to Dismiss
to Dismiss.

8/17/2018 SG Filing Response to Motion to Dismiss 0.10 $20.00 $200.00 6,00 $0.00 100.009 Motion to Dismiss

8/17/2018 SG Editing and revision of Response to Motion to 0.10 $20.00 $200.00 0.10 $20.00 0.00% Motion to Dismiss
Dismiss

8/21/2018 SG Conference with Blake Hoyt regarding Hearing 0.10 $20.00 §200.00 0.00 $0.00 100,00% In House Conference

8/28/2018 JS Examination of order denying Motion to 0.20 $65.00 $325.00 0.20 $65.00 0.00% Case Management

Dismiss

 
8/28/2018

8/28/2018
8/28/2018
8/28/2018
8/28/2018
8/28/2018

8/29/2018

8/29/2018

8/29/2018

8/29/2018

8/29/2018

8/29/2018
3/29/2018

8/29/2018
3/29/2018
8/29/2018

8/29/2018

8/29/2018

8/29/2018

8/29/2018
8/29/2018
8/30/2018
8/30/2018
8/30/2018
8/31/2018
8/31/2018

8/31/2018

8/31/2018
8/31/2018
8/31/2018
9/24/2018
9/24/2018
9/24/2018
9/24/2018

9/24/2018
9/24/2018

9/24/2018

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 5 of 29

SG

5G

JS

cB

5G

TB

TB

TB

TB
JS

SG

TB

TB

SG

5G

SG

BH

SG

SG

3G

SG

3G

SG
SG

SG

 

Telephone Conference(s) with Chris Burks and
Opposing Counsel regarding potential for early
resolution

Conference with Chris Burks regarding order on
Motion to Dismiss

Examination of Intra-office memo regarding
case events and deadlines

Examination of intra-office memo: Next steps

Receipt and review of order on Motion to
Dismiss

Telephone Conference(s) with Opposing
Counsel regarding potential Settlement

Preparation and drafting of damages
calculations

Examination of Client pay stub
Examination of Intra-office memo regarding
case events and deadlines

Conference with Tess Bradford regarding hours
worked

Conference with Tess Bradford regarding
Demand Letter, calculation of damages
Conference with Tess Bradford and Chris Burks
regarding Settlement demand

Receipt and review of email from Chris Burks
regarding preparation and drafting of demand
with Stacy Gibson

Conference with Stacy Gibson regarding
calculation of damages and contacting Client

Conference with Stacy Gibson regarding
telephone conversation with Client and county
election of overtime

Preparation and drafting of Settlement Demand
Letter

Preparation and drafting of Settlement demand

Conference with Chris Burks regarding
Settlement demand

Editing and revision of letter to Opposing
Counsel (Demand)

Editing and revision of Settlement demand

  

Conference with Stacy Gibson regarding Client
communications , authority, and Next steps

Conference with Blake Hoyt regarding
Settlement demand

Compose e-mail to Opposing Counsel with
Settlement demand

Editing and revision of Settlement demand

Preparation and drafting of Consent to Join for
Nathan Carter

Preparation and drafting of certificate of service
for Consents to Join

Receipt and review of signed contract and
Consent to Join from Nathan Carter

Filing Consent to Join of Nathan Carter
Compose e-mail to Blake Hoyt regarding
grievance Hearing

Conference with Staff regarding sending
Consent to Join and contract to Nathan Carter

 
   

 

0.20

0.10

0.30

0,80

0.10

0.10

0.10
6.10

0.10

0.50

0.10

0.10

0.20

0.10

0.10

0.60

0.10

0.20

0.90

0.40

0.10

0.10

0.10

0.10

0.10

0.20

0.10

0.10
0.10

0.10

$40.00

$20.00
$32.50
§32.50
$20.00
$67.50

$160.00

$17.50

$17.50

$17.50

$17.50

$17.50
$32.50

$20.00
$100.00
$20.00

$17.50

$35.00

$17.50

$17.50
$105.00
$20.00
$65.00
$180.00
$80.00
$20.00

$17.50

$20.00
$20.00
$20.00
$40.00
$20.00
$20.00
$20.00

$20.00
$20.00

$20.00

$200.00

$200.00
$325.00
$325.00
$200.00
$225.00

$200.00

$175.00

$175.00

$175.00

$175.00

$175.00
$325.00

$200.00
$200.00
$200.00

$175.00

$175.00

$175.00

$175.00
$175.00
$200.00
$325.00
$200.00
§200.00
$200.00

$175.00

$200.00
$200.00
$200.00
$200.00
$200.00
$200.00
$200.00

$200.00
$200.00

$200.00

0.00

0.10

0.10

9.00

0.10

0.10

0.10

0.10
0.00

0.10

0.10

0.00

0.20

0.10

0.10

0.60

0.10

0.20

0.40

0.00

0.00

0.00

0.10

6.20

0.10

0.00

0.10

0.00
0.00

$40.00

$0.00
$0.00
$32.50
$20.00
$0.00

$160.00

$17.50

$17.50

$17.50

$17.50

$17.50
$0.00

$20.00
$100.00
$20.00

$0.00

$35.00

$17.50

$17.50
$205.00
$20.00
$65.00
$180.00
$80.00
$0.00

$0.00

$0.00
$20.00
$20.00
$40.00
$20.00

$0.00
$20.00

$0.00
$0.00

$20.00

0.00% In House Conference

100.00% In House Conference
400.00% In House Conference
0.00% In Hause Conference
0.00% Motion to Dismiss
100,00% Opposing Counsel Communication

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Damages Calculations

0.00% Damages Calculations
100.0036 In House Conference

0.00% In House Conference
0.00% In House Conference
0.00% in House Conference

100,00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% Settlement Related
0.00% Settlement Related
0.00% In House Conference
0.00% Opposing Counsel Communication
0.00% Settlement Related
0.00% Client Conference
100.00% Client Conference

100,00% In House Conference

100.00% In House Conference
0.00% Opposing Counsel Communication
0.00% Settlement Related
0.00% Client Conference
0.00% Collective Action Management
100.00% Collective Action Management
0.00% Collective Action Management

100.00% Collective Action Management
100.00% In House Conference

0.00% In House Conference
9/24/2018

9/24/2018

9/26/2018

9/26/2018

9/27/2018

9/27/2018

9/27/2018

9/28/2018
9/28/2018
10/1/2018
10/1/2018

10/1/2018
10/1/2018

10/1/2018
10/1/2018
10/1/2018
10/1/2018

10/1/2018

10/1/2018

10/2/2018

10/2/2018

10/2/2018
10/2/2018
10/2/2018

10/5/2018

10/5/2018
10/5/2018
10/8/2018
10/5/2018

10/5/2018
10/5/2018

10/5/2018
10/5/2018
10/5/2018

10/5/2018

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 6 of 29

SG

SG

BH

BH

BH

BH

BH

SG

SG

SG
SG

BH

SG

SG

SG

5G

SG

5G

BH

8G

SG

   

Conference with Josh Sanford regarding
amended complaint deadline and grievance
Hearing

Preparation for Hearing review case notes,
documents from Client, pleadings, and
correspondence and organize for Hearing

Preparation for Hearing work on outline,
research relevant statues, and prepare for
Hearing

Preparation for Hearing review case documents,
notes, county procedures to preparation for
Hearing

Court Appearance, including travel time and
waiting travel to and from Blytheville, meet and
Preparation Client, and Representation Client

Conference with Stacy Gibson and Chris Burks
regarding outcome of Hearing, Defendants '
statements, and case facts

Compose e-mail to Chris Burks regarding
Declaration and class definition

Preparation and drafting of Declaration of
Brandon Bryan

Filing 26f report

Editing and revision of 26f report

Examination of filed 26f report

Conference with Stacy Gibson regarding detail
of grievance Hearing, fact, Discovery,
Settlement negotiation and Next steps

Receive, read and prepare response to email(s)
from MS regarding 26f report

Compose e-mail to Chris Burks regarding 26f
report

Conference with Blake Hoyt regarding grievance
Hearing outcome; case strategy

Conference with Chris Burks regarding trial days

Telephone Conference(s) with Opposing
Counsel regarding 26f report and potential for
Settlement

Compose e-mail to Opposing Counsel with draft
26f report

Receive, read and prepare response to email{s)
fram Stacy Gibson regarding case status,
communications with Opposing Counsel,

Compose e-mail to Chris Burks, Josh Sanford,
and Blake Hoyt regarding case status

Examination of Intra-office memo regarding
case events and deadlines

Conference with Stacy Gibson: Next steps in
case

Examination of intra-office memos- contact
with Client

Preparation and drafting of Declaration of
Nathan Carter

Receipt and review of signed Declaration of
Brandon Bryan

Editing and revision of Declaration of Brandon
Bryan

Editing and revision of Plaintiffs

Compose e-mail to Josh Sanford with draft
Declaration of Brandon Bryan

Compose e-mail to Anna Stiritz regarding
getting Brandon Bryan Declaration signed
Conference with Chris Burks and Josh Sanford
regarding class definition

Conference with Josh Sanford regarding class
Motion

Discussion of case status and directing case
strategy to Attorney Stacy Gibson (216 Motion)

0.10

0.10

1.10

0.80

0.40

10.70

0.20

0.30
1.00
0.10
0.20

0.10
0.40

0.10

0.10

0.20

0.10

0.50

0.10

0.20

0.20

0.10

0.10

0.10

0.40

0.10

0.20

0.10

0.10

0.25
0.10

0.10

0.10

0.10

0.10

$20.00

$20.00

$192.50

$140.00

$70.00

$1,872.50

$35.00

$60.00
$200.00
$20.00
$40.00

§32.50
$70.00

$20.00
$20.00
$40.00
$20.00

$100.00

$20.00

$35.00

$40.00

$32.50
$32.50
$32.50

$80.00

$20.00
$40.00
$20.00
$20.00

$81.25
$20.00

$20.00
$20.00
$20.00

$32.50

$200.00

$200.00

$175.00

$175.00

$175.00

$175.00

$175.00

$200.00
$200.00
$200.00
$200.00

$325.00
$175.00

$200.00
$200.00
$200.00
$200.00

$200.00

$200.00

$175.00

$200.00

$325.00
$325.00
$325.00

$200.00

$200.00
$200.00
$200.00
$200.00

$325.00
$200.00

$200.00
$200.00
$200.00

$325.00

0.00

0.10

0.00

0.00

0,00

0.00

0.00

0.30
1.00
0.00
0,20

0.00
0.00

0.10

0.00

0.00

0.10

0.50

0.10

0.00

0.20

0.40

0.10

0.20

0.10

0.25
9.00

0.00

0.10

0.10

9.00

$0.00

$20.00

$0.00

$0.00

$0.00

$0.00

$0.00

$60.00
$200.00
§0,00
$40.00

$0.00
$0.00

$20.00
$0.00
$0.00
$20.00

$100.c0

$20.00

$0.00

$40.00

$0.00
$32.50
$0.00

$80.00

$20.00
$40.00
$20.00
$20.00

$81.25
$0.00

$0.00
$20.00
$20.00

$0.00

100.00% In House Conference

0.00% In House Conference

4100.00% Grievance Related

4100.00% Grievance Related

100,00% Grievance Related

100,.00% Grievance Related

100.00% Grievance Related

0.00% Collective Action Certification

0.00% Collective Action Certification
100.00% Case Management

0.00% Case Management

100.00% Case Management
100.00% Grievance Related

0.00% In House Conference

100.00% in House Conference

100.00% In House Conference

0.00% in House Conference

0.00% Oppesing Counsel Communication

0.00% Opposing Counsel Communication

100,00% In House Conference

0.00% In House Conference

100.00% In House Conference

9.00% In House Conference

100,00% In House Conference

0.00% Client Conference

0.00% Client Conference

0.00% Collective-Action Certification

0.00% Collective Action Certification

0.00% Collective Action Certification

0.00% Collective Action Certification
100.00% In House Conference

100,.00% In House Conference

0.00% In House Conference

0.00% In House Conference

100.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 7 of 29

10/5/2018 JS Conference with Stacy Gibson: edits to 0.10 $32.50 $325.00 0.00 $0.00 100,00% In House Conference
Declaration

10/12/2018 JS Examination of Final Scheduling Order 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

10/12/2018 SG Compose e-mail to Staff and Sean Short 0.10 $20.00 $200.00 0.10 $20.00 0.00% In Hause Conference
regarding Proof of Service

10/12/2018 SG Conference with class Motion 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference

10/15/2018 JS Examination of case deadlines 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

10/15/2018 JS Receive, read and prepare response to email(s) 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

from Stacy Gibson: Initial Disclosures

10/15/2018 JS Editing and revision of Initial Disclosures 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management
10/19/2018 SG Receipt and review of signed Declaration of 0.10 $20.00 $200.00 0.10 $20.00 0.00% Collective Action Certification
Nathan Carter
10/23/2018 SG Filing Motion for Collective Action , Brief and 0.10 $20.00 $200.00 0.10 $20.00 0.00% Case Management
exhibits
10/23/2018 JS Examination of filed 216 Motion 0.10 $32.50 $325.00 0.00 $0.00 100.00% Case Management
10/23/2018 CB Editing and revision of Motion for collective 0.50 $112.50 $225.00 0.00 $0.00 100.00% Collective Action Certification
action
10/23/2018 §G Preparation and drafting of Motion for 1.10 $220.00 $200.00 1.10 $220.00 0.00% Collective Action Certification
Collective Action , Brief, and exhibits
10/23/2018. SG Editing and revision of Motion for Collective 0.20 $40.00 §200.00 0.20 $40.00 0.00% Collective Action Certification
Action , Brief and exhibits
10/23/2018 5G Telephone Conference(s) with Jash Sanford 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
regarding class Motion
10/25/2018 JS Examination of Intra-office memo regarding 0.10 $32.50 $325.00 0.10 §32.50 0.00% In House Conference
case events and deadlines
10/26/2018 SG Examination of Response to Motion for 0.10 $20.00 $200.00 0.10 $20.00 0.00% Collective Action Certification
Collective Action
10/28/2018 JS Examination of Response to 216 0.40 $130.00 $325.00 0o.40 $130.00 0.00% Collective Action Certification
10/28/2018 JS Preparation and drafting of intra-office memo: 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
216 reply
10/29/2018 JS Examination of Intra-office memo regarding 0.10 $32.50 $325.00 0.00 $0.00 100.00% in House Conference
case events and deadlines
10/30/2018 SG Conference with Chris Burks Regarding Motion 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
for Collective Action reply
10/31/2018 JS Examination of intra-office memo: status of 0.10 §32.50 §325.00 0.00 $0.00. 100.00% In House Conference
briefing
11/1/2018 JS Examination of filed 216 reply 0.10 $32.50 $325.00 0.00 $0.00 100,00% Case Management
11/1/2018 SG Filing Motion for Collective Action reply 0.10 $20.00 $200.00 0.00 $0.00 100,00%. Case Management
11/1/2018 JS Editing and revision of 216 reply 0.40 $130.00 $325.00 0.40 $130.00 0.00% Collective Action Certification
11/1/2018 BH Receipt and review of Defendant's Response to 0.30 $52.50 $175.00 0.00 $0.00. 100.00% Collective Action Certification
Motion for Collective Action
41/1/2018 BH Conference with Josh Sanford and Stacy Gibson 0.20 $35.00 $175.00 0.00 $0.00 00.00% Collective Action Certification

regarding Response to Motion for Collective
Action , drafting reply, strategy, and legal

11/1/2018 SG Preparation and drafting of Motion for 2.20 $440.00 $200.00 2.20 $440.00 0.00% Collective Action Certification
Collective Action reply

11/1/2018 SG Editing and revision of Motion for Collective 0.10 $20.00 $200.00 0.10 $20.00 9.00% Collective Action Certification
Action reply

11/1/2018 JS Conference with Stacy Gibson and Blake Hoyt: 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
argument

11/1/2018 JS Conference with SR and Stacy Gibson: 216 reply =—-0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
edits

11/1/2018 SG Conference with Blake Hoyt: regarding 0.10 $20.00 §200.00 0.00 $0.00 100,00% In House Conference
Response to class Motion

11/1/2018 $G Conference with Josh Sanford regarding class 0.10 $20.00 5200.00 0.10 $20.00 0.00% In House Conference
Motion reply

41/1/2018 $G Conference with Josh Sanford regarding 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
Response to class Motion

11/8/2018 JS Discussion of case status and directing case 0.10 $32.50 §325.00 0.10 $32.50 0.00% In House Conference

strategy to Attorney Daniel Ford, Blake Hoyt,
Chris Burks, Tess Bradford, Sean Short, and

11/8/2018 SS Conference with Chris Burks, Blake Hoyt, Josh 0.10 $17.50 $175.00 0.00 $0.00 100.003 In House Conference
Sanford, Daniel Ford, and Tess Bradford
regarding case strategy

11/8/2018 TB Conference with Josh Sanford, Chris Burks, 0.10 $17.50 $175.00 0,00 $0.00 160.00% In House Conference

Daniel Ford, Michael Stiritz , and Sean Short
regarding case status and Next steps

11/14/2018 JS Examination of Opposing Counsel email 0.10 $32.50 §325.00 0.10 $32.50 0.00% Opposing Counsel Communication
11/15/2018 JS Examination of emails with Opposing Counsel 0.10 §32.50 $325.00 0,00 $0.00 100.00% Opposing Counsel Communication
11/16/2018 SG Conference with Tess Bradford and Sean Short 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference

regarding case status
11/19/2018 JS Discussion of case status and directing case 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management

strategy to Attorney Stacy Gibson
11/19/2018 CB Receipt and review of order certifying class 0.20 $45.00 $225.00 0.00 $0.00 100.00% Collective Action Certification

11/19/2018 JS Examination of order granting Certification 0.30 $97.50 $325.00 0.30 $97.50 0.00% Collective Action Certification

 
11/19/2018
11/19/2018
11/19/2018
11/19/2018
11/30/2018
11/30/2018
11/30/2018
11/30/2018
11/30/2018
11/30/2018
12/3/2018

12/9/2018

12/9/2018

12/11/2018
12/11/2018

12/11/2018

12/11/2018
12/11/2018
12/11/2018
12/11/2018
12/12/2018
12/12/2018
12/13/2018

12/13/2018

12/13/2018
12/13/2018

12/18/2018
12/18/2018

12/18/2018
12/18/2018

12/18/2018

12/20/2018
12/20/2018
12/20/2018
12/20/2018
12/20/2018
12/20/2018
12/20/2018

12/20/2018

12/20/2018

12/20/2018

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 8 of 29

5G

ds

SG

SG

AK

JS

Js

SG

Js

SG

SG

56

SG

SG

SG

SG

Examination of order granting conditional
Certification

Examination of Intra-office memo regarding
case events and deadlines

Conference with Chris Burks regarding class
Motion

Conference with Josh Sanford regarding class
Motion granted

Editing and revision of consent/notice
documents

Preparation and drafting of class notice
documents

Examination of Intra-office memo regarding
case events and deadlines

Conference with Stacy Gibson: internal update
regarding: Client calls

Compose e-mail to Little Rock office regarding
calls from opt-ins

Receipt and review of class notice update email
form Stacy Gibson

Examination of Intra-office memo regarding
case events and deadlines

Receive, read and prepare response to email(s)
from Stacy Gibson: class list

Compose e-mail to Opposing Counsel: class list

Compose e-mail to Josh Sanford regarding class
list follow up

Conference with Josh Sanford regarding follow
up with Opposing Counsel

Receive, read and prepare response to email(s)
from Stacy Gibson: contact with Opposing
Counsel

Conference with Stacy Gibson: contact with
Opposing Counsel

Compose e-mail to Opposing Counsel regarding
no class list

Telephone Conference(s) with Opposing
Counsel's office

Examination of email to Opposing Counsel

Telephone Conference(s) with Opposing
Counsel's office regarding class list due
Conference with Josh Sanford and Chris Burks
regarding class list

Conference with Stacy Gibson and Chris Burks:
Defendant doesn't comply with order

Compose e-mail to Opposing Counsel regarding
no class list; tolling agreement
Examination of email to Opposing Counsel

Examination of class list; call Staff

Compose e-mail to Staff, Josh Sanford, and
Chris Burks regarding class names

Conference with Josh Sanford regarding joint
Motion to modify order

Conference with Stacy Gibson: class list
deficiencies, joint Motion

Receive, read and prepare response to email(s}
from Opposing Counsel regarding list of class
names

Examination of Opposing Counsel email; filed
joint Motion

Examination of intra-office memo: call to Court,
timing of notice

Examination of Client list

Editing and revision of joint Motion
Preparation and drafting of intra-office memo:
notice

Compose ¢-mail to Staff regarding class list

Preparation and drafting of joint Motion to
modify order

Receipt and review of class list with contact
information

Work on Client's file update notice documents;
make text notice spreadsheets

Filing jaint Motion to modify order

G.10

0.10

0.10

0.10

0.30

6.30

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.20

0.10

0.10

0.10

0.10

0.20
0.10

0.10

0.10

0.20

0.10

0.10

0.20

0.10

0.10

0.30

0.10

0.20

0.10

$20.00
$32.50
$20.00
$20.00
$97.50
$60.00
$32.50
$32.50
$20.00
$20.00
$32.50
$32.50
$32.50
$20.00
$20.00

$32.50

$32.50
§20.00
§20.00
$32.50
$40.00
$20.00
$20.00

$32.50

§20.00
$32.50

$65.00
$20.00

$20.00
$32.50

$20.00

$65.00
$32.50
$32.50
$65.00
$32.50
$20.00
$60.00

$20.00

$40.00

$20.00

$200,00
$325.00
$200.00
$200.00
$325,00
$200.00
$325.00
$325.00
$200.00
$200.00
$325.00
$325.00
$325.00
$200.00
§200.00

$325.00

$325.00
$200.00
$200.00
$325.00
$200.00
$200.00
$200.00

$325.00

$200.00
$325.00

$325.00
$200.00

$200.00
§325.00

$200.00

$325.00
$325.00
$325.00
$325.00
$325.00
§200.00
$200.00

$200.00

$200.00

$200.00

0.10

0.10

0.00

0.10

0.30

0.30

0.00

0.00

0.10

0.00

0.00

0.10

0,10

0.10

0.10

0.10

0.10

0.10

0.00

0.20

0.10

0.10

0.00

0.10

0.00

0.20
0.10

6.10

0.10

0.10

0.20

0.10

0.10

0,20

0.10

0.10

0.30

0.10

0.20

0.10

$20.00
$32.50
$0.00
$20.00
$97.50
$60.00
$0.00
$0.00
$20.00
$0.00
$0.00
$32.50
$0.00
$20.00
$20.00

$32.50

$32.50
$20.00
$20.00

$0.00
$40.00
$20.00
§20.00

$0.00

$20.00
$0.00

$65.00
$20.00

$20.00
$32.50

$20.00

$65.00
$32.50
$32.50
$65.00
$32.50
$20.00
$60.00

$20.00

$40.00

$20.00

0.00% Collective Action Certification
0.00% tn House Conference
100.00% In House Conference
0.00% In House Conference
0.00% Collective Action Management
0.00% Collective Action Management
100.00% In House Conference
100.00% In House Conference
0.00% In House Conference
100.00% In House Conference
100,00% In House Conference
0.00% In House Conference
100.00% Opposing Counsel Communication
9.00% In House Conference
0.00% In House Conference

0,00% In House Conference

0.00% In House Conference

0.00% Opposing Counsel Communication

0.00% Opposing Counsel Communication
100.00% Opposing Counsel Communication

0.00% Client Conference

0.00% Opposing Counsel Communication

0.00% In House Conference

100.00% In House Conference

0.00% Opposing Counsel Communication
100.00% Opposing Counsel Communication

0.00% Collective Action Management
0.00% In House Conference

0.00% In House Conference
0.00% In House Conference

0.00% Opposing Counsel Communication

0.00% Case Management

0.00% Case Management

0.00% Collective Action Management
0.00% Collective Action Management
0.00% Collective Action Management
0.00% Collective Action Management
0.00% Collective Action Management

0.00% Collective Action Management

0.00% Collective Action Management

0.00% Collective Action Management

 
12/20/2018
42/20/2018
12/20/2018

12/20/2018

12/20/2018

12/20/2018

12/20/2018

12/21/2018
12/21/2018

12/21/2018
12/21/2018
12/21/2018
12/21/2018
12/21/2018
12/21/2018

12/21/2018

12/21/2018

12/21/2018
12/21/2018
12/21/2018
12/26/2018
12/26/2018
12/27/2018
12/27/2018
12/27/2018

12/27/2018

12/27/2018

12/27/2018
12/28/2018
12/28/2018
12/28/2018
12/28/2018
12/28/2018
12/28/2018
1/2/2019
1/2/2019
1/2/2019
1/3/2019
1/3/2019
1/8/2019

1/8/2019

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 9 of 29

5G

Js

dS

SG

SG

SG

cB

5G

SG

Telephone Conference(s) with Court regarding
Motion filed

Preparation and drafting of intra-office memo:
tolling, joint Motion

Conference with Stacy Gibson: call to chambers

Receive, read and prepare response to email(s)
from Jash Sanford regarding text notice

Receive, read and prepare response to email(s)
from Josh Sanford regarding joint Motion

Compose e-mail to Staff, Chris Burks, and Josh
Sanford regarding updated notice documents

Conference with Josh Sanford regarding calling
chambers

Examination of order granting Motion

Editing and revision of revised notice
documents

Work on Client's file sending text class notice
per Court order

Receipt and review of order granting joint
Motion

Work on Client's file prepare documents for text
notice

Preparation and drafting of intra-office memos:
class notice

Examination of tntra-office memo regarding
case events and deadlines

Examination of Intra-office memo regarding
case events and deadlines

Receive, read and prepare response to email(s}
from Chris Burks regarding plan for signed
Consents to Join

Receive, read and prepare response to email(s)
from Josh Sanford regarding Next steps

Compose e-mail to Staff regarding reminder
postcard

Compose e-mail to Chris Burks regarding
sending out text notice

Telephone Conference(s)} with Stacy Gibson:
notice, Next steps

Preparation and drafting of intra-office mema:
Calls from opt-in

Examination of filed Consents to Join (2)
Receipt and review of Consents to Join x2

Filing Consents to Join x2

Examination of intra-office memos new Plaintiff

Receive, read and prepare response to email(s}
fram Josh Sanford regarding potential opt-ins

Compose e-mail to Staff regarding Consents to
Join

Examination of Stacener Consent to Joi

Receipt and review of Franklin Stracener signed
Consent to Join

Filing Franklin Stracener signed Consent to Join

Compose e-mail to Staff regarding information
for Kaylen

Conference with Chris Burks regarding
resending text to Chris Richardson

Examination of Richardson Consent to Join-
filed

Receipt and review of signed Consent to Join of
Christopher Richardson

Filing Consent to Join for Christopher
Richardson

Work on Client's file update Master List
Examination of signed Consents to Join

Receipt and review of file, class list, notice
deadlines

Compose e-mail to Josh Sanford regarding class
notice status

0.10

0.10

0.10

6.10

6.10

0.10

0.10

0.10
0.20

0.40

0.10

0.20

0.20

0.10

0.10

9.10

0.10

0.10

0.10

0.10

0.10
0.10
0.10
0.10
0.10

0.10

0.10

 

0.10
0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.20

0.10
0.10

$20.00
$32.50
$32.50

$20.00

$20.00

$20.00

$20.00

$32.50
$65.00

$90.00
$20.00
$40.00
$65.00
$32.50
$32.50

$20.00

$20.00

$20.00
$20.00
$32.50
$65.00
$32.50
$32.50
$20.00
$20.00

$32.50

$20.00

$20.00
$20.00
$32.50
$20.00
$20.00
$20.00
$20.00
$32.50
$20.00
$20.00
$12.00
$32.50

$20.00

$20.00

$200.00
$325.00
$325.00

$200.00

$200.00

$200.00

$200.00

$325.00
$325.00

$225.00
$200.00
$200.00
$325.00
$325.00
$325.00

§200.00

$200.00

$200.00
$200.00
$325.00
$325.00
$325.00
$325.00
$200.00
$200.00

$325.00

$200.00

§200.00
$200.00
$325.00
§200.00
$200.00
§200.00
$200.00
§325.00
$200.00
$200.00

$60.00
$325.00

$200.00

$200.00

0.10

0.10

0.10

0.10

0.00

0.10

0.00

0.10
0.20

0.00

0.00

0.20

0.20

0.00

0.10

6.00

0.10

0.10
0.10
0.00
0.20
0.10
0.10
0.10
0.00

0.00

0.10

0.00

0.10

0.00

0.10

0.00

6.10

0.00

0.00

0.10

0.00

0.00

0.00

0.10

0.10

$20.00
$32.50
$32.50

$20.00

$0.00

$20.00

$0.00

$32.50
$65.00

$0.00
$0.00
$40.00
$65.00
$0.00
$32.50

$0.00

$20.00

$20.00
$20.00

$0.00
$65.00
$32.50
$32.50
$20.00

$0.00

$0.00

$20.00

$0.00
$20.00
$0.00
$20.00
$0.00
$20.00
$0.00
$0.00
$20,00
$0.00
$0.00
$0.00

$20.00

$20.00

0.00% Court Communication
0.00% In House Conference
6.00% In House Conference

0.00% In House Conference

100,00% In House Conference

0.00% In House Conference

200.00% In House Conference

0.00% Collective Action Management
0.00% Collective Action Management

100.00% Collective Action Management

100.00% Collective Action Management
9.00% Collective Action Management
0.00% In House Conference

100.00% In House Conference
0.00% In House Conference

100.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference
100.00% In House Conference

0.00% Client Conference

0.00% In House Conference

0.00% Collective Action Management

0.00% Collective Action Management
109.00% Collective Action Management

100.00% In House Conference

0.00% In House Conference

100,00% In House Conference
0.00% Client Conference
100.0026 Collective Action Management
0.00% Collective Action Management
100.00% Collective Action Management
0.00% In House Conference
100.00% In House Conference
100.00% Collective Action Management
9.00% Collective Action Management
100,00% Collective Action Management
100.00%. Collective Action Management
100.00% Collective Action Management
0.00% Case Management

0.00% In House Conference

 
1/8/2019
1/8/2019
1/16/2019
1/16/2019
1/16/2019

1/16/2019

1/16/2019

1/16/2019
1/16/2019
1/18/2019
1/21/2019
4/21/2019
1/22/2019
1/24/2019
1/25/2019
1/25/2019

1/28/2019

1/25/2019

1/25/2019
1/25/2019

1/25/2019
1/25/2019
1/25/2019
1/25/2019
1/25/2019
1/28/2019

1/28/2019

1/29/2019

1/29/2019
1/28/2019

1/30/2019

1/31/2019
1/31/2019
2/8/2019
2/8/2019

2/8/2019
2/8/2019

2/8/2019
2/8/2019
2/8/2019

2/8/2019

Case 3:18-cv-00130-DPM Document 61-1

SG

3G

SG

5G

ds

SG

AR

SG

SG

AR

5G

5G

SG

TB

TB

AR

Le

SG

SG

SG

5G

SG

SG

Conference with Josh Sanford regarding
postcard

Examination of intra-office memo: class
growth/ opt-ins

Receipt and review of Michael Merritt Consent
to Join

Filing Michael Merritt Consent to Join
Examination of filed new Consent to Join
Receive, read and prepare response to email(s)
from Staff regarding notice dates

Receive, read and prepare response to email(s)
from Staff regarding postcard reminder

Receive, read and prepare response to email(s)
from Staff: postcard notice

Examination of intra-office memos: postcard
hotice

Conference with firm regarding case status

Compose e-mail to Staff regarding reminder
posteards

Examination of intra-office memo: mailing
notice

Receipt and review of postcards for mailing

  

Receipt and review of signed Consent to Join
Michael Borden

Preparation and drafting of Consent to Join for
Michael Borden

Filing Consent to Join:

Examination of Bryan Consent to Join

Receive, read and prepare response to email(s)
from Daniel Ford regarding call from potential
opt-in

‘Compose e-mail to Staff and April Rheaume
regarding Consent to Join

Compose e-mail to Sta ibson regarding

 

telephone conversation with potential opt-in
Plaintiff

   
  
  

Work on Client's file update Master List
Preparation and drafting of first Interrogatories
and Requests for Production to Defendant

 
 

Conference with Michael Stiritz regarding call
fram potential opt-in

Examination of Tucker Consent to Join
Receipt and review of Jeremy Tucker signed
Consent to Join

Filing Jeremy Tucker signed Consent to Join

Receipt and review of jeremy Tucker signed
Consent to Join
Filing Jeremy Tucker signed Consent ta Join

Conference with Steve Rauls regarding Jeremy
Tucker

 

 

0.10
0.10
0.10
0.10
0.10

6.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10
0.10

0.10

0.10

0.10
0.10

0.10

0.10

0.10
0.20

0.10

0.10

0.10

0.10

0.10
0.10

0.10

0.10

0.10

0.10

$20.00
$32.50
$20.00
$20.00
$32.50

$20.00

$20.00

$32.50
$32.50
$20.00
$20.00
$32.50
$20.00
$32.50
$19.00
§20.00

$20.00

$20.00

$32.50
$19.00

$20.00
$20.00
$32.50
$20.00
$20.00

$35.00

$17.50

$19.00

$6.00
$15.00

$20.00

$20.00
$20.00
$20.00
$20.00

$32.50
$20.00

$20.00
$20.00
$20.00

$20.00

$200.00
$325.00
$200.00
$200.00
$325.00

$200.00

$200.00

§325.00
$325.00
$200.00
$200.00
$325.00
§200,00
$325.00
$190.00
$200.00

$2090.00

$200.00

$325.00
$190.00

$200.00
$200.00
$325.00
$200.00
$200.00

$175.00

$175.00

$190.00

$60.00
$75.00

$200.00

$200.00
$200.00
$200.00
$200.00

$325.00
$200.00

$200.00
$200.00
$200.00

$200.00

Filed 03/27/20 Page 10 of 29

0.10

0.10

0.10

0.00

0.00

0.10

0.10

0.10

0.30

0.10

0.10

0.10

0.10
0.00

0.10

0.10

0.10

0.00
0.00

0.10

0.00

0.00
0.10

0.20

0.10

0.00

0.00
0.20

0.10

0.10

0.00

0.10

0,00

0.10
0.10

0.10

0.00

0.00

0.10

$20.00
$32.50
$20.00
$0.00
$0.00

$20.00

$20.00

$32.50
$32.50
$20.00
$20.00
§32.50
$20.00
$32.50

$0.00
$20.00

$20.00

$20.00

$0.00
$0.00

$20.00
$0.00
$0.00
$20.00
$20.00

$35.00

$17.50

$0.00

$0.00
$15.00

$20.00

$20.00
$0.00
$20.00
$0.00

$32.50
$20.00

$20.00
$0.00
$0.00

$20.00

0.00% In House Conference

0.00% In House Conference

0.00% Collective Action Management
100.00%, Collective Action Management
100.00% Collective Action Management

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% Collective Action Management

0.00% Client Conference

100.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

100.00% Client Conference
100.00% Collective Action Management

0.00% Collective Action Management
100.00% Collective Action Management
100,00% Collective Action Management

0.00% In House Conference

0.00% In House Conference

0.00% Client Conference

0.00% In House Conference

100.00% Client Conference

100.00% Collective Action Management
0.00% Discovery

0.00% Client Conference

0.00% Client Conference
100.00% In House Conference
0.00% Client Conference

100.00% Client Conference

0.00% Collective Action Management
0.00% Collective Action Management

0.00% Collective Action Management
100.00% Collective Action Management
100.00% Collective Action Management

0.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 11 of 29

2/11/2019 SG 0.20 $40.00 $200.00 0.20 $40.00 0.00% Client Conference
2/11/2015 SG 0.20 $40.00 $200.00 0.20 $40.00 0.00% Client Conference
2/11/2019 SG Conference with Staff regarding Consent to Join 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
for Cornelis Manning
2/11/2019 SG Conference with Staff regarding Consenttojain 0.10 $20.00 $200.00 0.10 $20.00 0.00% |n House Conference
for Cornelius Manning
2/14/2019 SG 0.10 $20.00 $200.00 0,10 $20.00 0.00% Client Conference
2/14/2019 SG Receipt and review of Kenneth Raymond signed 0.10 $20.00 $200.00 0.10 $20.00 0.00% Collective Action Management
Consent to Join
2/14/2019 SG Filing Consent to Join of Kenneth Raymond 0.10 $20.00 $200.60 0,00 $0.00 100.00% Collective Action Management
2/14/2019 JS Examination of Raymond Consent to Join 0.10 $32.50 $325.00 0.10 $32.50 0.00% Collective Action Management
2/20/2015 JS Examination of Bell Consent to Join 0.10 $32.50 $325.00 0.10 $32.50 0.00% Collective Action Management
2/20/2019 SG Receipt and review of Justin Bell signed Consent 0.10 $20.00 $200.00 90.10 $20.00 0.00% Collective Action Management
ta Join
2/20/2019 SG Work on Client's file update Master List 0.10 $20.00 $200.00 0.10 $20.00 0.00% Collective Action Management
2/20/2019 SG Filing Justin Bell Consent to Jain 0.10 $20.00 $200.00 0.00 §0.00 100.00% Collective Action Management
2/20/2019 SG Conference with Michael Stiritz regarding case 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
status
2/21/2019 JS Conference with Stacy Gibson: case 0.10 $32.50 $325.00 0.00 $0.00 100.00% In House Conference
management
2/25/2019 SG Preparation and drafting of intra-office memo: 0.10 $20.00 $200.00 0.10 $20.00 0.00% in House Conference
Discovery
2/25/2019 SG Receive, read and prepare response to email(s) 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference
from Stacy Gibson: Discovery
2/27/2019 SG Conference with Chris Burks regarding 0.10 $20.00 $200.00 0.00 §0.00  100.00% In House Conference
Discovery ta Defendant
2/28/2019 JS Preparation and drafting of intra-office memo: 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference
file maintenance
3/1/2019 JS Receive, read and prepare response te email(s) 0.10 $32.50 $325.00 0.10 $32.50 0.00% In House Conference

from Stacy Gibson: case management

3/1/2019 SG Receive, read and prepare response to email(s) 0.10 $20.00 $200.00 0.10 $20.00 0.00% In House Conference
from Josh Sanford regarding Master List

3/1/2019 SG Compose e-mail to Anne Paul regarding Next 0.10 $20,00 $200.00 0.10 $20.00 0.00% In House Conference
steps

   

3/5/2019 Le 0,30 $22.50 $75.00 0.30 $22.50 0.00% Client Conference
3/5/2019 tc 0,10 $7.56 $75.00 0.10 $7.50 0.00% Client Conference
3/5/2019 Lc 0.10 $7.50 $75.00 0.10 $7.50 0.00% Client Conference
3/5/2019 LC Work on Client's file clean up Master List 0.30 $22.50 $75.00 0.30 $22.50 0.00% Collective Action Management
3/5/2019 LC Work on Client's file prepare contacts 0.40 $30.00 $75.00 0.40 $30.00 0.00% Collective Action Management
3/5/2019 LC) Work on Client's file check phone number in 0.10 $7.50 $75.00 0.00 $0.00 100.00% Collective Action Management
Master List against class list
3/5/2019 LC Work on Client's file prepare contacts 0.10 $7.50 $75.00 0.00 $0.00 100.00% Collective Action Management
3/5/2019 LC Work on Client's file send contracts via right 0.50 $37.50 $75.00 0.50 $37.50 0.00% Collective Action Management
signature
3/5/2019 LC Compose e-mail to Stacy Gibson regarding 0.10 $7.50 $75.00 0.10 $7.50 0.00% In House Conference
Master List updates
3/5/2019 LC Receive, read and prepare response to email(s) 0.10 $7.50 $75.00 0.10 $7.50 0.00% In House Conference
from Stacy Gibson regarding sending contracts
3/5/2019 LC Receipt and review of Stacy Gibson regarding 0.10 $7.50 $75.00 0.00 $0.00 106.00% In House Conference
Michael Borden contact information
3/5/2019 SG Receive, read and prepare response to email(s) 0.10 $20.00 $200.00 0.00 $0.00 100.00% In House Conference

from Anne Paul regarding Michael Borden
contact information

3/5/2019 5G Receive, read and prepare response to email{s) 0.10 520.00 $200.00 0.00 $0.00 100.00% in House Conference
from Anne Paul regarding Client contracts

 

3/6/2019 $7.50 $75.00 0.10 $7.50 0.00% Client Conference
3/6/2019 $7.50 $75.00 0.10 $7.50 0.00% Client Conference
3/6/2019 $7.50 $75.00 0.10 $7.50 0,00% Client Conference
3/6/2019 $7.50 $75.00 0.00 $0.00 100.00% Client Conference
3/6/2019 SG Receipt and review of 3 signed contracts 0.10 $20.00 $200.00 0.10 $20.00 0.00% Collective Action Management
3/6/2019
3/6/2019

3/6/2019
3/6/2019

3/6/2019
3/6/2019
3/6/2019
3/6/2019
3/6/2019

3/7/2019
3/7/2019

3/7/2019
3/7/2019
3/7/2018
3/7/2019
3/7/2019

3/8/2019
3/8/2019

3/8/2019
3/8/2019

3/8/2019
3/8/2019
3/11/2019
3/11/2019

3/11/2019

3/11/2019
3/11/2019
3/12/2019
3/12/2019
3/12/2019
3/12/2019
3/13/2019

3/13/2019

3/14/2019
3/22/2019

3/22/2019
4/4/2019
4/5/2019
4/10/2019

4/10/2019

4/12/2019

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 12 of 29

Lc

Lc

Lc
Le

Lc

5G

Le

Lc

Lc

Lc

Le

Lc

Lc

SG

5G

Ss

SG

tc

5G

Lc

Le

SG

Lc

dS

SG

SG

5G

SG
SG

5G

SR

ds

Examination of emails with signed contracts

Work on Client's file save signed contracts on
computer

Work on Client's file update Master List

Work on Client's file update Master List with
Michael Borden's email address

Work on Client's file prepare contract for
sending

Compose e-mail to Anne Paul regarding signed
contracts.

Examination of email from Stacy Gibson
regarding calling Cornelius Manning
Examination of email from Stacy Gibson
regarding sending contract

Compose e-mail to Anne Paul regarding
potential Client follow up

Work on Client's file file maintenance

   

Work on Client's file update Master List
Examination of instructions for what to do with
Consents to Join

Examination of signed Consent to Join from
Cornelius Manning

Work on Client's file prepare contact for
sending to Cornelius Manning

Examination of Manning Consent to Join
Receipt and review of Manning Consent to Join

Filing Manning Consent to Join

Receive, read and prepare response to email(s)
fram Stacy Gibson: Discovery

Conference with Stacy Gibson: Discovery
Receive, read and prepare response to email(s}
from Josh Sanford regarding Discovery

Work on Client's file save Michael Borden
contract in file, update Master List

Receipt and review of Michael Borden signed
contract and email to Anne Paul

Compose e-mail to Stacy Gibson regarding file
maintenance, spoke with plaintiff, left voice
mail for other three Plaintiffs

Examination of email from Stacy Gibson
regarding file maintenance

Receive, read and prepare response to email(s)
from Anne Paul regarding consents and
contracts

Work on Client's file update Master List
Editing and revision of Discovery to Defendant

Examination of Opposing Counsel
email/discovery

Compose e-mail to Opposing Counsel! with
Discovery to Defendant

Preparation and drafting of word version of
Discovery

Receive, read and prepare respanse to email(s)
fram Opposing Counsel with list of class
members and word version of Discovery

Examination of case deadlines

Receipt and review of Notice of Appearance of
Jeremy Thomas

Examination of Notice of Appearance- Thomas

Compose e-mail to Anne Paul regarding Bell
contract
Work on Client's file; review file to check status

Editing and revision of Representation
agreements for opt-ins

Receive, read and prepare response to email(s)
from Anne Paul and Stacy Gibson: contact with
opt-ins; call with Stacy Gibson

Conference with Stacy Gibson: upcoming
Bepositions

0.10

0.10

0.10
0.10

0.10

0.10

0.10

0.10

0.10

0.20
0.10

0.10

0.10

0.10

0.10

0.10

0.10
0.10

0.10
0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10

0.10
0.10

0.10

0.10

0.10

0.10

0.10

0.10

$7.50
$7.50

$7.50
$7.50

$7.50
$20.00
$7.50
$7.50
$20.00

$15.00
$7.50

$7.50
$7.50
$7.50
$7.50
$7.50

$32.50
$20.00

$20.00
$32.50

$32.50
$20.00

$7.50
$20.00

$7.50

$7.50
§20.00

$7.50
$20.00
$32.50
$20.00
§20.00

$20.00

$20.00
$20.00

$32.50
§20.00
$22.50
$32.50

$32.50

$32.50

$75.00
$75.00

$75.00
$75.00

$75.00
$200.00
$75.00
$75.00
$200.00

$75.00
$75.00

$75.00
$75.00
$75.00
$75.00
$75.00

$325.00
$200.00

$200.00
$325.00

$325.00
$200.00

$75.00
$200.00

$75.00

$75.00
$200.00

§75.00
§200.00
$325.00
$200.00
$200.00

$200.00

$200.00
$200.00

$325.00
$200.00
$225.00
$325.00

$325.00

$325.00

 

0.10

0.00

0.10
0.10

0.10

0.00

0.00

0.10

0.10

9.00
0.00

0.10

0.10

0.00

0.10

0,00

0.10
0.00

0.00
0.10

6.00

0.10

0.10

0.00

0.10

0.00

0.10

6.10

0.10

0.10

0.10

0.00

0.10

0.10
0.10

0.00

0.00

6.00

0.10

0.10

0.10

$7.50
$0.00

$7.50
$7.50

$7.50
$0.00
$0.00
$7.50
$20.00

$0.00
$0.00

$7.50
$7.50
$0.00
$7.50
$0.00

$32.50
$0.00

$0.00
$32.50

$0.00
$20.00
$7.50
$0.00

$7.50

$0.00
$20.00
$7.50
$20.00
$32.50
§20.00
$0.00

520.00

$20.00
$20.00

$0.00
$0.00
$0.00
$32.50

$32.50

$32.50

0.00% Collective Action Management

100.00% Collective Action Management

0.00% Collective Action Management
0.00% Collective Action Management

0.00% Collective Action Management
100.00% In House Conference
100.00% In House Conference

0,00% In House Conference

0.00% In House Conference

100.00% Case Management
100.00% Client Conference

0.00% Client Conference

0.00% Collective Action Management
400.06% Collective Action Management

0.00% Collective Action Management
100.90%: Collective Action Management

0.00% Collective Action Management
100,.00% Collective Action Management

00.00% Collective Action Management
0.00% In House Conference

100.00% In House Conference

0.00% In House Conference

0.00% Collective Action Management
400.00% Collective Action Management

0.00% In House Conference

100.00% In House Conference
0.00% in House Conference
0.00% Collective Action Management
0.00% Discovery
0.00% Opposing Counsel Communication
0.00% Opposing Counsel Communication
400.00% Discovery

0.06% Opposing Counsel Communication

0.00% Case Management
0.00% Case Management

100.00% Case Management
4100.00% In House Conference
100.00% Case Management
0.00% Collective Action Management

0.00% In House Conference

0.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 13 of 29

4/15/2019 SG Receipt and review of Motion to withdraw Chris 0.10 $20.00 $200.00 0.00 $0.00 100.00% Case Management
Burks

4/15/2019 JS Examination of Motion te Withdraw- Chris 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management
Burks

4/73/2019 JS Examination of text order- Chris Burks 0.10 $32.50 $325.00 0.10 $32.50 0.00% Case Management
withdrawal

4/23/2019 SG Receipt and review of order on Motion to 0.10 $20.00 $200.00 0.10 $20.00 0.00% Case Management
Withdraw Chris Burks

5/1/2019 SG Work on Client's file regarding file O41 $20.00 $200.00 0.0 $0.00 100,00% Case Management
move/organization

5/6/2019 JS Examination of MTW-Harris 0.4 $32.50 $325.00 O14 $32.50 0.00% Case Management

5/6/2019 SG Receipt and review of motion to withdraw 0.1 $20.00 §200.00 O41 $20.00 0.00% Case Management
James Harris

5/6/2019 SG Examination of unanswered discovery to 0.1 $20.00 $200.00 0.1 $20.00 0.00% Discovery
defendant

5/7/2019 SG Receipt and review of deficiency notice for a1 $20.00 $200.00 o14 $20.00 0.00% Case Management
MTW

5/7/2019 JS Examination of clerk's notice O.1 $32.50 $325.00 OL $32.50 0.00% Case Management

5/7/2019 JS Examination of transmittal te OC 0.1 $32.50 $325.00 0.0 $0.00 100.00% Case Management

5/7/2019 SG Examination of emails with court re: opposition o.1 $20.00 $200.00 O41 $20.00 0.00% Court Communication
to motion to withdraw

5/7/2019 JS Receive, read and prepare response to email(s) 0.1 $32.50 $325.00 o.1 $32.50 0.00% Court Communication
from Chambers

5/7/2019 SG Preparation and drafting of good faith letter 03 $60.00 $200.00 03 $60.00 0.00% Discovery

5/7/2019 SR Editing and revision of good faith discovery 0.2 $45.00 $225.00 0.2 $45.00 0.00% Discovery
letter

5/7/2019 SG Editing and revision of good faith letter o.1 $20.00 $200.00 0.1 $20.00 0.00% Discovery

5/7/2019 SG Conference with SR re: court requirements for 0.1 $20.00 $200.00 O14 $20.00 0.00% In House Conference
discovery dispute

5/7/2019 SG Compose e-mail to OC with good faith letter O14 $20.00 §200.00 O41 $20.00 0.00% Opposing Counsel Communication

5/9/2019 JS Examination of order- withdrawal O41 $32.50 $325.00 O.1 $32.50 0.00% Case Management

5/9/2019 § Conference with TF re: status, MTW a1 $6.00 $60.00 0.0 $0.00 100.00%. Case Management

5/10/2019 SG Receipt and review of order granting motion to 0.4 $20.00 $200.00 o.1 $20.00 0.00% Case Management
withdraw James Harris

5/16/2019 SG Telephone Conference(s) with OC re: status of O01 $20.00 $200.00 O14 $20.00 0.00% Opposing Counsel Communication
discovery responses

5/29/2019 SG Telephone Conference(s) with staff re: 0.1 $20.00 $200.00 oi $20.00 0.60% In House Conference
discovery responses received

5/30/2019 5G Examination of discovery responses 0.1 $20.00 $200.00 O41 $20.00 0.00% Discovery

5/31/2019 §G Conference with staff re: discovery documents 0.1 §20.00 $200.00 o.1 $20.00 0.00% In House Conference

§/31/2019 SG Conference with staff re: uploading discovery 0.1 $20.00 $200.00 0.0 $0.00 00.00% In House Conference

6/6/2019 SG 0.2 $40.00 $200.00 0.2 $40.00 9.00% Client Conference

6/6/2019 SG Conference with SR re: pleading amendment O14 $20.00 $200.00 0.0 $0.00 160.00% In House Conference
deadline

6/10/2019 SG Preparation and drafting of FAC 13 $260.00 $200.00 13 $260.00 0.00% Amended Complaint

6/10/2019 SG Examination of discavery documents for opt-in 0.2 $40.00 $200.00 0.2 $40.00 9.00% Discovery
dates of employment

6/10/2019 JS Receive, read and prepare response to email(s) 0.2 $32.50 $325.00 O.1 $32.50 0.00% In House Conference
from SG: FAC

6/10/2019 SG Compose e-mail to JS re: FAC 0.1 $20.00 $200.00 O41 $20.00 0.00% In House Conference

6/10/2019 SR Telephone Conference(s) with SG regarding 0.2 $45.00 $225.00 0,0 $0.00 100.00%' In House Conference

class action strategy and amended complaint

6/10/2019 SG Telephone Conference(s) with SR re: rule 23 O42 $20.00 §200.00 O12 $20.00 0.00% In House Conference
claims

6/10/2015 SG Telephone Conference(s) with SR re; collective O1 $20.00 §200.00 a1 $20.00 0.00% In House Conference
action claims

6/11/2019 JS Editing and revision of MFL/FAC 03 $97.50 $325.00 0.3 $97.50 0.00% Amended Complaint

6/11/2019 SR Editing and revision of first amended complaint 04 $90.00 $225.00 0.4 $90.00 0.00% Amended Complaint

6/11/2019 SG Editing and revision of FAC and redlined version 0.3 $60.00 $200.00 03 $60.00 0.00% Amended Complaint

6/11/2019 SG Draft Motion for Leave to Join parties and file 0.3 $60.00 $200.00 03 $60.00 0.00% Amended Complaint
FAC

6/11/2019 SR Editing and revision of motion for leave to 0.1 $22.50 $225.00 0.1 $22.50 0.00% Amended Compiaint
amend complaint; discuss requirements of local
rules with SG

6/11/2019 SG Editing and revision of MLF to file FAC and join 0.1 $20.00 §200.00 0.1 $20.00 0.00% Amended Complaint
parties

6/11/2019 SG Editing and revision of MFL to add parties and 0.1 §20.00 $200.00 O14 $20.00 0.00% Amended Complaint
amend

6/11/2019 SG Filing of MFLand redline FAC 0.1 $20.00 $200.00 0.0 $0.00 100.00% Case Management

6/11/2019 JS Discussion of case status and directing case O.1 $32.50 $325.00 0.0 $0.00 160.00% In House Conference
strategy to Attorney SG: FAC

6/11/2019 SG Conference with SR re: MFL to file FAC a1 $20.00 $200.00 o.0 $6.00 100.00% In House Conference

6/11/2019 SG Conference with SR re: MFL to join parties O41 $20.00 $200.00 0.0 $0.00 100.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 14 of 29

6/11/2019 SG Telephone Conference(s) with JS re: FAC and o1 $20.00 $200.00 0.1 $20.00 0.00% in House Conference
MFL

6/11/2019 SG Telephone Conference(s) with OC's office re: Oo. $20.00 $200.00 a4 $20.00 0.00% Opposing Counsel Communication
MEL, left message

6/11/2019 8G Telephone Conference(s) with OC re: opposition 0.1 $20.00 $200.00 OA $20.00 0.00% Opposing Counsel Communication

to MFL and additional discovery documents

6/11/2019 SG Compose e-mail to OC with MFL and FAC 0.2 $20.00 $200.00 0.1 $20.00 0.00% Opposing Counsel Communication
6/17/2019 SG Receipt and review of order granting O.1 $20.00 $200.00 O14 $20.00 0.00% Amended Complaint

unopposed motion to amend
6/17/2019 SG Work on Client's file regarding prepare 0.2 $40.00 $200.00 0.2 §40.00 0.00% Case Management

amended complaint for filing and conference
with staff re: the same

6/17/2019 SG Conference with JS re: filing FAC o1 $20.00 $200.00 0.1 $20.00 0.00% In House Conference
6/17/2019 5G Compose e-mail to SR re: client personnel files 0.1 $20.00 $200.00 0.1 $20.00 0.00% In House Conference
6/18/2019 JS Examination of answer ta FAC 0.2 $65.00 $325.00 0.2 $65.00 0.00% Amended Complaint
6/18/2019 JS Examination of filed FAC at $32.50 $325.00 0.0 $0.00 100.00% Case Management
6/18/2019 SG Receipt and review of filed FAC O41 $20.00 $200.00 0.0 $0.00 109.009 Case Management
6/18/2019 SG Receipt and review of defendant discovery O41 $20.00 $200.00 O.1 $20.00 0.00% Discovery
responses
6/18/2019 SR Receive, read and prepare response to email(s) a1 $22.50 $225.00 O14 $22.50 0.00% In House Conference

from SG regarding discovery strategy

6/18/2019 SG Compose e-mail to OC re: personnel files 0.1 $20.00 §200.00 G4 $20.00 0.00% Opposing Counsel Communication
6/19/2019 SG Receipt and review of answer to amended 0.1 $20.00 $200.00 a1 $20.00 0.00% Amended Complaint
complaint
6/19/2019 SG Examination of client timesheets/paystubs O7 $140.00 $200.00 07 $140.00 0.00% Discovery
6/19/2019 SG Conference with staff re: discovery document 0.1 $20.00 §200.00 0.0 $0.00 100.00% In House Conference
import
6/19/2019 SG Conference with S55 re: time sheet review 0.1 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
6/19/2019 SS Telephone Conference(s) with SG regarding case 0.1 $17.50 $175.00 0.0 $0.00 100.00% In House Conference
status.
6/20/2019 SG Conference with SS and JW re: a4 $20.00 $200.00 0.4 $20.00 0.00% In House Conference
timesheets/handbook policies
6/20/2019 JLW Conference with SG and SS re: timesheets, OL $22.50 $225.00 0.0 $0.00 100.00% In House Conference
handbook policies
6/21/2019 JS Examination of OC letter O41 $32.50 $325.00 O.1 $32.50 0.00% Opposing Counsel Communication
6/21/2019 JS Telephone Conference(s} with OC- left VM 0.1 $32.50 $325.00 O.1 $32.50 9.00% Opposing Counsel Communication
6/24/2019 SG Telephone Conference(s) with staff re: letter 0.4 $20.00 $200.00 0.1 $20.00 0.00% In House Conference

received with no thumb drive

   

6/25/2019 5G a2 $40.00 $200.00 O.2 $40.00 0.00% Client Conference
6/25/2019 AR 0.2 $38.00 $190.00 0.0 $0.00 100.00% Client Conference
6/25/2019 SG Work on Client's file regarding damages o4 $80.00 $200.00 04 $80.00 0.00% Damages Calculations
calculation and conference with law clerk re:
the same
6/25/2019 SG Conference with JW re: damages calculation 0.1 $20.00 $200.00 0.1 $20.00 0.00% In House Conference
6/25/2019 SG Conference with AR re: missing jump drive O14 $20.00 $200.00 0.0 $0.00 100,00% in House Conference
6/25/2019 SG Telephone Conference(s) with staff re: emails O41 $20.00 $200.00 0.2 $20.00 0.00% in House Conference
with OC re: personnel files
6/25/2019 SG Conference with law clerk re: payroll data input 0.2 $40.00 $200.00 0.2 $40.00 0.00% In House Conference
6/27/2019 SG 0.5 $100.00 $200.00 OS $100.00 0.00% Client Conference
6/27/2019 SG Compose e-mail to OC re: work period election 0.1 $20.00 $200.00 O12 $20.00 0.00% Opposing Counsel Communication
6/28/2019 SG Examination of damages calculation Brandon O.4 $20.00 $200.00 O.1 $20.00 0.00% Damages Calculations
Bryan
7/1/2019 SG Receipt and review of 2013 handbook 0.2 $40.00 $200.00 02 $40.00 0.00% Discovery
7/1/2019 SG Receive, read and prepare response to email(s} 0.1 $20.00 $200.00 o1 $20.00 0.00% Opposing Counse! Cammunication
from OC re: damages calculation
7/2/2019 SG Examination of upcoming deadlines 0.1 $20.00 $200.00 0.1 $20.00 0.00% Case Management
7/5/2019 SG Compose e-mail to AR re: damages calculation 0.4 $20.00 §200.00 0.0 $0.00 100.00% In House Conference
7/9/2019 SG Work on Client's file regarding damages 07 $140.00 §200.00 O7 $140.00 0.00% Damages Calculations
calculation
7/9/2019 LC Work on Client's file regarding inputed numbers 0.6 $45.00 $75.00 0.6 $45.00 0.00% Damages Calculations
to damages calculations spreadsheet
7/10/2019 SG Preparation and drafting of joint status report 03 $60.00 $200.00 0.3 $60.00 0.00% Case Management
7/10/2019 SG Filing of joint status report 0.1 $20.00 $200.00 0.0 $0.00 100.00% Case Management
7/10/2019 SG Compose e-mail to OC with draft joint status O41 $20.00 $200.00 ot $20.00 0.00% Opposing Counsel Communication

report

 
7/14/2019
7/14/2019
7/17/2019
7/18/2019
7/18/2019
7/18/2019
7/18/2019
7/18/2019
7/18/2019
7/19/2019
7/23/2019

7/24/2019

7/24/2019
7/24/2019
7/24/2019

7/24/2019
7/24/2019

7/24/2019
7/24/2019

7/25/2019

7/28/2019
7/25/2019
7/25/2019
7/25/2019

7/25/2019

7/25/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019
7/29/2019

7/29/2019

Case 3:18-cv-00130-DPM

SG

tc

Le

Lc

tc

Le

Le

SG
SG

Lc

Lc

Lc

Lc

Le

Le

Lc

SG

SG

Le

Lc

Lc

Le

Le

lc

Le

Le

Lc

3G

JLW

Lc

SG

Le

   

Receipt and review of text order on joint status
report

Examination of text order

Receipt and review of discovery documents and
input information into damages calculations.
spreadsheet

Receipt and review of discovery documents and
input information inta damagaes calculations
spreadsheet

Examination of discovery request

Receipt and review of discovery to plaintiffs

Preparation and drafting of OM: discovery
answers

Receive, read and prepare response to email(s}
from OC: discovery requests

Examination of OC email (discovery)

Receipt and review of discovery documents and
input information into damages calculations
spreadsheet

Receipt and review of discovery documents and
input information into damages calculations
spreadsheet

Receipt and review of discovery documents and
input information into damages calculations
spreadsheet

Preparation and Drafting of Answers to.
Opposing Party's interrogatories and RFPs
Preparation and Drafting of Answers to
Opposing Party's Interrogatories and RFPs
Preparation and Drafting of Answers to.
Opposing Party's interrogatories and RFPs
Work on discovery responses with AP
Conference with AP re: answering discovery

Conference with SG re answering discovery

Conference with SG re questions about
answering discovery

Receipt and review of discovery documents and
input information into damages calculations
spreadsheet

Preparation and Drafting of Answers to
Opposing Party's Rogs and RFPs

Preparation and Drafting of Answers to
Opposing Party's Rogs and RFPs

Preparation and Drafting of Answers to
Opposing Party's Rogs and RFPs.

Conference with SG: damages calculations

Receive, read and prepare response to email(s)
from law clerk re: damages calculation

Conference with law clerk re: damages
calculation

Preparation and Drafting of Answers to
Opposing Party's interrogatories and RFPs
Preparation and Drafting of Answers to
Opposing Party's interrogatories and RFPs
Examination of discovery answers re
determining points that need clarification
Editing and revision of discovery answers
Editing and revision of discovery answers,
telephone conference with 5G re answering for
different plaintiffs

Work on Client's file regarding creating
spreadsheet of answers from plaintiffs
Conference with AP re: discovery obejction

Conference with AP re: discovery objections

Conference with JW re revising discovery
answers

Telephone Conference(s) with AP re: discovery
responses

Conference with JW re questions about
discovery answers

Document 61-1

O.1

0.1

3.7

43

0.2

0.1

O.1

0.41

0.4

0.9

1.3

0.9

04

Ta

0.5

os
0.1

O14

0.6

24

05

On

0.3

0.2

OL

0.2

O38

0.2

0.3

0.2

a4

0.1

0.2

0.4

O21

0.5

0.3

O21

Q.2

$20.00
$32.50
$277.50
$322.50
$65.00
$20.00
$32.50
$32.50
$32.50
$67.50
$97.50

$67.50

§30.00
$82.50
$37.50

$100.00
$20.00

$7.50
$45.00

$180.00

$37.50

$7.50
$22.50
$15.00

$20.00

$40.00
$22.50
$15.00
$22.50
$15.00
$7.50
$7.50
$15.00
$22.50
$7.50
$20.00
$112.50
$22.50
$20.00

$7.50

$200.00
$325.00
$75.00
$75.00
$325.00
$200.00
§325.00
§325.00
§325.00
$75.00
$75.00

$75.00

$75.00
$75.00
$75.00

$200.00
$200.00

$75.00
$75.00

$75.00

$75.00
$75.00
$75.00
$75.00

$200.00

$200.00
§75.00
§75.00
$75.00
$75.00
$75.00
$75.00
$75.00
$75.00
$75.00
$200.00
$225.00
$75.00
$200.00

$75.00

Filed 03/27/20 Page 15 of 29

OL

0.0

3.7

43

0.2

OL

0.1

0.1

0.1

O39

13

0.9

a4

11

05

05
0.0

0.0

0.6

2.4

0.5

O.1

0,3

0.2

o.4

0.2

0.3

0.3

O.2

0.1

0.1

0.2

0.3

O14

0.1

0.0

0.3

O12

0.0

$20.00
$0.00
$277.50
$322.50
$65.00
$20.00
$32.50
$32.50
$32.50
$67.50
$97.50

$67.50

$30.00
$82.50
$37.50

$100.00
$0.00

$0.00
$45.00

$180.00

$37.50

$7.50
$22.50
$15.00

$20.00

$40.00
$22.50
$15.00
$22.50
$15.00

§7.50

$7.50
$15.00
$22.50

$7.50
$20.00

§0.00
$22.50
$20.00

$0.00

0.00% Case Management

100.00% Case Management

0.00% Damages Calculations

0.00% Damages Calculations

0.00% Discavery
0.00% Discavery

0.00% In House Conference

0.00% Opposing Counsel Communication

0.00% Opposing Counsel! Communication

0.00% Damages Calculations

0.00% Damages Calculations

0.00% Damages Calculations

0.00% Discovery
0.00% Discovery
0.00% Discovery

0.00% Discovery

100.00% in House Conference

100.00% In House Conference

0.00% In House Conference

0.00% Damages Calculations

0.00% Discovery
0.00% Discovery
0.00% Discovery
0.00% In House Conference

0.00% In House Conference

0.00% In House Conference
9.00% Client Conference
0.00% Client Conference
0.00% Client Conference
0.00% Discovery

0.00% Discovery

0.00% Discovery

0.00% Discovery

0.00% Discovery

0.00% Discovery

0.00% In House Conference

100.00% In House Conference

0.00% In House Conference

0.00% In House Conference

100.00% In House Conference

 
7/31/2019
7/31/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019

8/12/2019

8/12/2019
8/12/2019
8/12/2019
8/12/2019
8/12/2019
8/12/2019
8/12/2019
8/12/2019
8/13/2019
8/13/2019
8/13/2019
8/13/2019
8/13/2019

8/13/2019

8/14/2019
8/14/2019
8/14/2019
8/14/2019
8/14/2019
8/14/2019
8/14/2019

8/14/2019

8/14/2019
8/14/2019
8/14/2019
8/14/2019
8/14/2019
8/15/2019

8/15/2019

Case 3:18-cv-00130-DPM

tc

Le

Le

Lc

Le

Lc

Lc

5G

Le

Lc

tc

SG

SG

Le

5G

SG

SG

SR

SG

SR

SG

SG

Le

Le

ic

tc

SG

SG

SG

Le

3G

3G

Le

Lc

   
   

Telephone Conference(s} with AP re: discovery
responses

Telephone Conference(s) with SG re discovery
responses

Work on Client's file regarding finished damages
calculations spreadsheet
Telephone Conference(s) with SG re status of

discovery answers
Telephone Conference(s) with AP re: discovery
status

 

Preparation and Drafting of Answers to
Opposing Party's RFPs and interrogatories
Preparation and Drafting of Answers to
Opposing Party's Rogs and RFPs

Editing and revision of plaintiff discovery
responses

Editing and revision of plaintiff discovery
responses

Telephone Conference(s) with SG re responding
to discovery

Telephone Conference(s) with AP re: discovery
response status

Telephone Conference(s) with AP re: remaining
plaintiff discovery responses

Telephone Conference(s) with AP re: discovery
responses

Work on Client's file regarding review
deposition availability and location

Editing and revision of responses to discovery
requests

Editing and revision of client discovery
responses

Conference with SG regarding planning for
depositions

Conference with SR re: scheduling depositions

Receive, read and prepare response to email(s)
from OC re: deposition scheduling

Work on Client's file regarding deposition
scheduling

Telephone Conference(s) with AP re: finding out
client deposition availability

Receipt and review of email from SG re
scheduling depos, telephone conference with
SG re same

Compose e-mail to AP re: deposition scheduling

 

Compose e-mail to staff re; contact info for
clients

Telephone Conference(s) with SG re scheduling
depositioins

Telephone Conference(s) with AP re: scheduling
deposition prep

Receive, read and prepare response to email(s)
fram OC re: deposition location

Document 61-1

a1

0.1

0.4

0.2

0.1

18

0.1

O41

0.2

0.3

0.3

0.5

0.3

0.2

ad

O.1

O.1

0.1

04

0.2

O41

0.1

O41

03

03

0.2

On

0.2

0.1

0.1

0.2

O14

O41

O41

a.

a1

Ot

O41

$20.00
$7.50
$30.00
$15.00
$7.50
$7.50
$135.00
$7.50
$20.00

$15.00

$22.50
$22.50
$100.00
$60.00
$7.50
$20.00
$20.00
$20.00
$20.00
$30.00
$40.00
$22.50
$20.00

$20.00

$22.50
$22.50
$15.00

$7.50
$40.00
$20.00
$20.00

$15.00

$20.00
$20.00
$7.50
$20.00
$20.00
$7.50

$20.00

$200.00
$75.00
$75.00
$75.00
$75.00
$75.00
$75.00
$75.00
$200.00

$75.00

$75.00

$75.00
$200.00
$200.00

$75.00
$200.00
$200.00
$200.00
$200.00
$225.00
$200.00
$225.00
$200.00

$200.00

$75.00
$75.00
$75.00
$75.00
$200.00
$200.00
$200.00

$75.00

$200.00
$200.00
§75.00
$200.00
$200.00
$75.00

$200.00

Filed 03/27/20 Page 16 of 29

0.0

o.1

o4

0.2

0.1

OL

1.8

0.0

0.0

O.2

0.3

0.3

OS

03

0.0

0.0

a.

OL

OL

0.4

0.2

0.1

0.1

O.4

0.3

0.3

0,2

O.2

0.2

at

O.1

0.2

G1

0.0

0.0

0.0

O41

0.2

Q.1

$0.00
$7.50
$30.00
$15.00
$7.50
$7.50
$135.00
$0.00
$0.00

$15.00

$22.50
$22.50
$100.00
$60.00
$0.00
$0.00
$20.00
$20.00
$20.00
$90.00
$40.00
$22.50
$20.00

$20.00

$22.50
$22.50
$15.00

$7.50
$40.00
$20.00
$20.00

$15.00

$20.00
$0.00
$0.00
$0.00
$20.00
$7.50

$20.00

100.00% In House Conference

0.00% In House Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Damages Calculations

100.00% tn House Conference

100.00% In House Conference

0.00% Client Conference

0.00% Discovery

0.00% Discovery

0.00% Discovery

0.00% Discovery

100,00% In House Conference

100.00%, In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% Deposition Related

0.00% Discovery

0.00% Discovery

0.00% In House Conference

0.00% In House Conference

0.00% Opposing Counsel Communication

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Client Conference

0.00% Deposition Related

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

100.00% In House Conference

100,00% In House Conference

100.00% In House Conference

0.00%. Opposing Counsel Communication

0.00% Client Conference

9.00% Client Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 17 of 29

 

   
   

8/15/2019 tc 02 $15.00 $75.00 90.2 $15.00 0.00% Client Conference

8/15/2019 LC Work on Client's file regarding scheduling 0.3 $22.50 $75.00 03 $22.50 0.00% Deposition Related
depositions

8/15/2019 LC Work on Client's file regarding deposition 04 530.00 $75.00 0.4 $30.00 9.00% Deposition Related
scheduling

8/15/2019 LC Work on Client's file regarding scheduling 0.3 $22.50 $75.00 03 $22.50 0.00% Deposition Related
depositions

8/15/2019 LC Telephone Conference(s) with SG re depo 0.1 $7.50 $75.00 O12 $7.50 0.00% In House Conference
scheduling

8/15/2019 SG Compose e-mail to OC with plaintiff discovery O41 $20.00 $200.00 O.1 §20.00 0.00% Opposing Counsel Communication
responses

8/16/2019 BH Examination of case deadlines and SO, disco 0.2 $35.00 $175.00 0.0 §0.00 100.00% Case Management
responses

3/16/2019 0.1 $20.00 $200.00 a. $20.00 0.00% Client Conference

8/16/2019 a1 $20.00 $200.00 O.1 $20.00 0.00% Client Conference

8/16/2019 Work on Client's file regarding finalize oA $80.00 $200.00 0.4 $80.00 0.00% Depasition Related
deposition schedule

8/16/2019 JS Examination of |OM: depo plan O.1 $32.50 $325.00 O14 $32.50 0.00% In House Conference

8/16/2019 SG Receive, read and prepare response to emails} 0.1 $20.00 §200.00 o.1 $20.00 0.00% In House Conference
from JS and AP re: deposition scheduling

8/16/2019 SG Compose e-mail to JS and SR re: deposition 0.1 $20.00 $200.00 G1 $20.00 0.00% In House Conference
schedule

8/16/2019 SG Compose e-mail to CL re: deposition prepping 0.1 520.00 $200.00 0.0 $0.00 100.00% In House Conference

8/16/2019 CL Conference with $G re Depositions on 9/3 and a1 $15.00 $150.00 0.1 $15.00 9.00% In House Conference
9/4

8/16/2019 5G Telephone Conference(s) with CL re: deposition 0.2 $40.00 $200.00 0.2 $40.00 0.00% In House Conference
plan

8/16/2019 SG Receive, read and prepare response to email(s) O41 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
from JS and staff re: deposition pian, hotel

8/16/2019 SG Telephone Conference(s) with JS re: confirming O41 $20.00 $200.00 0.0 $0.00 10.00% In House Conference
discovery sent

8/16/2019 SG Compose e-mail to OC with tentative deposition 0.1 $20.00 $200.00 o.1 $20.00 0.00% Opposing Counsel Communication
schedule

8/19/2019 SG Compose e-mail to AP re: confirming 0.1 $20.00 $200.00 O41 $20.00 0.00% In House Conference
depositions

8/20/2019 te 0.4 $30.00 $75.00 O4 $30,00 0.00% Client Conference

8/20/2019 Le O.1 $7.50 $75.00 0.1 $7.50 0.00% Client Conference

8/20/2019 Lc oa $7.50 $75.00 0.1 $7.50 0.00% Client Conference

8/20/2019 Lc a4 $7.50 $75.00 O12 $7.50 0.00% Client Conference

8/20/2019 Lc 0.1 $7.50 $75.00 O21 $7.50 0.00% Client Conference

8/20/2019 Lc 0.4 $7.50 $75.00 0.1 $7.50 0.00% Client Conference

8/20/2019 Le 0.2 $15.00 $75.00 0.2 $15.00 0.00% Client Conference

8/20/2019 Lc O.1 $7.50 $75.00 O14 $7.50 0.00% Client Conference

8/20/2019 Le O.4 $7.50 $75.00 O41 $7.50 0.00% Client Conference

8/20/2019 LC Examination of deposition schedule, email to SG 0.1 $7.50 $75.00 O41 $7.50 0.00% Deposition Related

re questions

8/20/2019 LC Receive, read and prepare response to email(s) o.1 $7.50 $75.00 O41 $7.50 0.00% In House Conference
from SG re calling plaintiffs about depos

8/20/2019 LC Receive, read and prepare response to email(s) 6.1 $7.50 $75.00 0.1 $7.50 0.00% In House Conference
from SG re confirming deposition schedule with
plaintiffs.

8/20/2019 LC Receive, read and prepare response to email(s) O.1 $7.50 $75.00 0.2 $7.50 0.00% In House Conference
from SG re calling plaintiffs to confirm depo
dates/times

8/20/2019 LC Receive, read and prepare response to email(s) 0.2 $15.00 $75.00 0.2 $15.00 0.00% In House Conference
from SG re address for depos, find address

8/20/2019 LC Compose e-mail to SG re possible changes to a1 $7.50 $75.00 O.1 $7.50 0.00% In House Conference
depo schedule

8/20/2019 LC Telephone Conference(s) with SG re rearranging 0.1 $7.50 $75.00 o.1 $7.50 0.00% In House Conference
schedule

8/20/2019 LC Compose e-mail to SG re status of deposition O41 $7.50 $75.00 0.0 $0.00 100,00% In House Conference

scheduling

 
8/20/2019

8/20/2019

8/20/2019
8/20/2019

8/20/2019

8/22/2019

8/22/2019
8/22/2049

8/22/2019

8/27/2019

8/27/2019
8/28/2019

8/28/2019

8/28/2019
8/28/2019
8/29/2019
8/29/2019
8/29/2019
8/29/2019
8/23/2019
8/30/2019
8/30/2019

8/30/2019

8/30/2019
8/30/2019
8/30/2019
8/30/2019
8/30/2019
8/30/2019

8/30/2019
8/30/2019

8/30/2019
8/30/2019

8/30/2019
8/30/2019
8/30/2019
8/30/2019

3/1/2019

Case 3:18-cv-00130-DPM

5G

SG

Lc

SG

Receive, read and prepare response to email{s)
from AP re: deposition prep scheduling

Receive, read and prepare response to email(s)
from AP re: deposition lacation for clients

Telephone Conference(s) with AP re:
modifications to deposition schedule

Receive, read and prepare response to email(s)
frorm SG re scheduling depos

Receive, read and prepare response to email(s)
from staff re: updated deposition schedule and
accommodations

 

tc

SG

AR

LHH
SG

Le

SG

Lc

Lc

Le

3G

Lc

Lc

Lc

uc

SG

5G

cL

AR

cL
tc

Lc

Le

SG

SG

5G

 

 

Compose e-mail to SG re confirming depo dates

Receive, read and prepare response to email(s)
from AP re: all but one deposition confirmed

Conference with Conference with SLF team re
case status and projects

Conference with SG, etc. re: case status
Telephone Conference(s) with staff re:
deposition location

Compose electronic communication to AP re:
telling clients Jonesboro deposition location

Telephone Conference(s) with SG re calling
plaintiffs about depos

Compose electronic communication OC re:
deposition location

 
   

Telephone Conference(s} with SG re scheduling
deposition prep

Telephone Conference(s) with AP re: scheduling
deposition prep

 
   

Work on Client's file: deposition prep with CL

Work on Client's file: update deposition
schedule
Work on Client's file: deposition prep outline

Work on Client's file: Prepare for depositions

Work on Client's file: deposition prep
Conference with SG and CL re: deposition prep

Conference with SG re deposition prep
Compose electronic communication to SG re
status of depo prep scheduling

Telephone Conference(s) with re scheduling
depo prep

Telephone Conference(s) with MS re call from
Kenneth Raymond

Conference with CL re: deposition prep and
schedule

Telephone Conference(s) with CL re: missing
records

Work on Client's file: deposition prep of
Deshunn Williams

Document 61-1

O.1

Od

0.1

a1

a1

0.2

0.1

O1

OL

O41

a1
0.1

O14

0.1

o4

0.4

0.2

0.2

O14

0.4

a1

o4

0.2

Qi

1.0

Ot

O.5

3.5

05
0.2

10
O41

OA

0.1

03

0.1

1.0

$20.00

$20.00

$20.00
$7.50

$20.00

$7.50

$7.50
$7.50

$20.00

$19.00

$22.50
$20.00

$20.00

$7.50
$20.00
$30.00
$30.00
$15.00
$15.00
$20.00
$7,50
$7.50

$7.50

$15.00
$7.50
$200.00
$7.50
$100.00
$525.00

$100.00
$38.00

$150.00
$7.50

$7.50
$7.50
$60.00
$20.00

$200.00

$200.00

$200.00

$200.00
$75.00

$200.00

$75.00

$75.00
$75.00

$200.00

$190.00

$225.00
$200.00

$200.00

$75.00
$200.00
$75.00
$75.00
$75.00
$75.00
$200.00
$75.00
§75.00

$75.00

$75.00
$75.00
$200.00
$75.00
$200.00
$150.00

$200.00
$190.00

$150.00
$75.00

$75.00
$75.00
$200.00
$200.00

$200.00

Filed 03/27/20 Page 18 of 29

0.0

0.0

O.1

0.0

0.0

0.1

O.1

0.0

6.0

0.0

0.0
0.1

O14

a1

0.0

O4

0.0

0.2

0.2

0.0

0.1

Q.1

O14

0.2

0.1

1.0

0.2

O05

a5

os
0.0

1.0
0.1

0.0

0.0

0.3

10

$0.00

$0.00

$20.00
$0.00

$0.00

$7.50

$7.50
$0.00

$0.00

$0.00

$0.00
$20.00

$20.00

$7.50
$0.00
$30.00
$0.00
$15.00
$15.00
$0.06
$7.50
$7.50

$7.50

$15.00
$7.50
$200.00
$7.50
$100.00
$525.00

$100.00
$0.00

$150.00
$7.50

$0.00
$0.00
$60.00
$20.00

$260.00

106.00% In House Conference

100.00% In House Conference

0.00% In House Conference
100.00% In House Conference

100.00% In House Conference

0.00% Client Conference

0.00% Client Conference
100,00% In House Conference

100.00% In House Conference

100.00% In House Conference

100.00% In House Conference
9.00% In House Conference

0.00% In House Conference

0.00% In House Conference
160.90% Opposing Counsel Communication
0.00% Client Conference
100.00% Client Conference
0.00% Client Conference
0.00% In House Conference
100.00% In House Conference
0.00% Client Conference
0.00% Client Conference

0.00% Client Conference

0.00% Client Conference
0.00% Client Conference
0.00% Deposition Related
0.00% Deposition Related
0.00% Deposition Related
0.00% Deposition Related

0.00% Deposition Related
100.00% In House Conference

0.00% In House Conference
0.00% In House Conference

100.00% In House Conference
100.00% In House Conference
0.00% In House Conference
0.00% In House Conference

0.00% Deposition Related

 
9/3/2019

9/3/2019
9/3/2019

9/3/2019

9/3/2019

9/3/2019

9/4/2019

9/4/2019
9/4/2019

9/4/2019
9/4/2019

9/4/2019
9/4/2019
9/4/2019
9/6/2019
9/6/2019
9/10/2019
9/10/2019
9/10/2019

9/11/2019

9/11/2019

9/11/2019
9/41/2019
9/11/2019
9/12/2019

9/12/2019
9/12/2019

9/12/2019
9/12/2019
9/18/2019
9/18/2019
9/18/2019
9/18/2019

9/18/2019

9/18/2018
9/18/2019

9/20/2019
9/25/2019
9/25/2019
9/25/2019

9/25/2019

9/25/2019

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 19 of 29

SG

5G

cL

SR

Lc

SG

JS
ic

SG

SG

SG

aaa

SG

SG

5G

cL

SG

Lc

Le
SG

SG

VK
SG

SG
SR

Js
SG

SG

VK

5G

ds

VK

VK

   
   

Deposition of named plaintiffs in Jonesboro

Work on Client's file: Travel to depositions;
prepare 5 plaintiffs for depositions; travel back
to office

Receive, read and prepare response to email(s)
from SG regarding defending depositions

Receive, read and prepare response to email(s)
from SG: depos

Conference with SG/CL: depos, strategy
Telephone Conference(s) with SG re depositions
cancelled

Telephone Conference(s) with JS re; depositions

Telephone Conference(s) with AP re:
depositions cancelled

Telephone Conference(s) with staff re: client
update re: depositions

Examination of upcoming discovery deadline

Conference with JS re: fee petition

Work on Client's file: damages calculation
Telephone Conference(s) with OC re: extension
on damages calculation

Compose electronic communication to OC re:
damages extension

Receipt and review of draft joint status report
and send to JS

Work on Client's file: update damages
calculation, email to OC as supplement to initial
disclosures

Work on Client's file: scan deposition docs to
Stacy

Telephone Conference(s) with SG re: documents
from client

Receive, read and prepare response to email(s)
from OC re: joint status report

Work on Client's file: file maintenance,
telephone conference with SG re same

Work on Client's file: file maintenance

Compose electronic communication AP re:
discovery review/clean up

Examination of emails from JS and OC re; trial
length estimate

Telephone Conference(s) with AP re: discovery
documents/file organization

Telephone Conference(s) with Stacy Gibsn re:
summary judgment motion

Conference with SR re; MS!

Conference with JS re: MSI

Conference with SG regarding summary
judgment and trial strategy

Telephone Conference(s) with VK re: MSJ and
follow up email re: The same

Conference with SG: strategy

Perform legal research regarding possible MSI

Telephone Conference(s) with Stacy Gibson re:
points for summary judgment and primary facts
to focus on

Telephone Conference(s) with VK re: MS)
Telephone Conference(s) with VK: MSJ

review file documents in preparation for work
on summary judgment motion

work on summary judgment briefing; research
and add law on coverage, employer liability,
basic 207(k} requirements

03

o.1

97

9.5

0.2

0.1

0.2

o1

0.3
O.1

O21

0.1

O.1

0.1

o.1

o4

0.1

O.1

O14

3.3

O.1

0.1

O41

0.3

O4
0.1

O12

0.1

a4

0.1

O41

0.2

a1

0.2
0.3

O21

0.3

0.3

O12

14

3.6

$60.00

$20.00
$1,940.00

$1,425.00

$45.00

$32.50

$7.50

$20.00
$20.00

$97.50
$7.50

$20.00
$20,00
$20.00
$20.00
$20.00
$80.00
$20.00
§20.00

$20.00

$660.00

§15.00
$17.50
$20.00
$22.50

$30.00
$20.00

$20.00
$20.00
$25.00
$20.00
$20.00
$45.00

$20.00

$65.00
$60.00

$20.00
$75.00
$60.00
$32.50

$350.00

$900.00

$200.00

$200.00
$200.00

$150.00

$225.00

$325.00

$75.00

$200.00
$200.00

$325.00
$75,00

$200.00
§200.00
$200.00
$200.00
$200.00
§200.00
$200.00
$200.00

$200.00

$200.00

$150.00
$175.00
$200.00

$75.00

$75.00
$200.00

$200.00
$200.00
$250.00
$200,00
$200.00
$225.00

$200.00

$325.00
$200.00

$200.00
$250.00
$200.00
$325.00

$250.00

$250.00

0.3

O41

97

9.5

0.2

Q.1

0.1

O.1

O.1

03
0.0

0.0

0.0

O12

O41

ot

04

0.1

O41

Ot

33

0.0

01

O14

03

04
0.0

0.0

0.0
OL
Ot
0.0

O14

0.0
0.3

0.1

0.3

0.3

0.1

14

3.6

$60.00

$20.00
$1,940.00

$1,425.00

$45.00

$32.50

$7.50

$20.00
$20.00

§97.50
$0.00

$0.00

$0.00
§20.00
$20.00
$20.00
$80.00
$20.00
§20.00

$20.00

$660.00

$0.00
$17.50
$20.00
$22.50

$30.00
$0.00

$0.00
$20.00
$0.00
§20.00
$20.00
$0.00

$20.00

$0.00
$60.00

$20.00
$75.00
$60.00
$32.50

$350.00

$900.00

0.00% Client Conference

0.00% Client Conference

0.00% Deposition Related

0.00% Deposition Related

0.00% In House Conference

0.00% In House Conference

0.00% Client Conference

0.00% Client Conference
0.00% Client Conference

0.00% In House Conference
100.00% In House Conference

00.00% In House Conference
100.00% In House Conference
0.00% In House Conference
0.00% Case Management
0.00% Case Management
0.00% Damages Calculations
0.00% Opposing Counsel Communication
0.00% Opposing Counsel Communication

0.00% Case Management

0.00% Damages Calculations

100.00% Deposition Related
0.00% In House Conference
0.00% Opposing Counsel Communication
0.00% Case Management

0.00% Case Management
100.00% In House Conference

100.00% In House Conference
0.00% In House Conference
100.00% In House Conference
0.00% In House Conference
0.00% In House Conference
{00.00% In House Conference

0.00% In House Conference

100,00% In House Conference
0.00% Summary Judgment

0.00% Client Conference

0.00% In House Conference
0.00% In House Conference
0.00% In House Conference

0.00% Summary Judgment

0.00% Summary Judgment

 
9/26/2019

9/26/2019

9/26/2019

9/27/2019

9/27/2019

10/1/2019

10/1/2019

10/1/2019

10/3/2019

10/4/2019
10/4/2019
10/4/2019
10/4/2019

10/7/2019

10/7/2018

10/7/2019

10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/7/2019
10/8/2019
10/8/2019
10/8/2019
10/8/2019
10/8/2019
10/8/2019

10/8/2019
10/8/2019

10/8/2019

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 20 of 29

Lc a1 $7.50 $75.00 o.4 $7.50 0.00% Client Conference

SG Receive, read and prepare response to email(s) Ot $20.00 $200.00 0.0 $0.00 100,00% In House Conference
from AP re: status update for client

VK Perform legal research regarding additional 33 $825.00 $250.00 2.3 $575.00 30.30% Summary Judgment
207(k) requirements, edit 207(k) section of
briefing, work on Mt, Clemens section of
briefing, begin identifying specific evidence to
use in support of briefing and adding references
to evidence

5G o4 $80.00 $200.00 a4 $80.00 0.00% Client Conference

VK work on Mt. Clemens argument section, work 27 $675.00 $2590.00 27 $675.00 0.00% Summary Judgment
on refining other sections of summary
judgment briefing, add references to evidence

VK Telephone Conference(s) with Stacy Gibson re: 0.2 $50.00 $250.00 0.0 $0.00 100,00% In House Conference
using declarations to support summary
judgment motion and identifying documentary

evidence to use

§G Telephone Conference(s) with VK re: MSJ 0.2 $40.00 §200.00 0.2 $40.00 0.00% In House Conference
arguments and examination of email re: the
same

SG Workon Client's file: find documents and 0.5 $100.00 $200.00 o.5 $100.00 0.00% Summary Judgment

regulation in support of MSI and email to VK

VK research 207(k) record-keeping regulations and 5.4 $1,350.00 $250.00 44 $1,100.00. 18.52% Summary Judgment
cases and work on declarations in support of
summary judgment motion; edit summary
judgment briefing and email to Stacy

   

   
   

VK Telephone Conference(s) with Stacy Gibson re: 0.2 $50.00 $250.00 0.0 $0.00 100.00% In House Conference
facts missing from declarations

SG Telephone Conference(s) with VK re: MSI brief 0.2 $40.00 $200.00 0.2 $40.00 0.00% In House Conference
and declaration

VK Editing and revision of jailer and officer o7 $175.00 $250.00 0.7 $175.00 0.00% Summary Judgment
declarations and email to Stacy Gibson

$G Examination of draft declaration and MSI brief 0.2 $40.00 $200.00 0.2 $40.00 0.00% Summary Judgment

Lc 0.3 $22.50 $75.00 03 $22.50 6.00% Client Conference

Le 0.2 $15.00 $75.00 0.2 $15.00 0.00% Client Conference

5G O.1 $20.00 $200.00 O.1 $20.00 0.00% Client Conference

JS Telephone Conference(s) with VK re MS) O.1 $32.50 $325.00 0.0 $0.00 100.00% In House Conference
briefing

SG Compose electronic communication to AP re: O41 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
MSI declaration project

SG Telephone Conference(s}) with AP re: MS} 0.2 $40.00 $200.00 0.2 $40.00 0.00% In House Conference
declarations

LC Telephone Conference(s) with SG re 0.2 $15.00 $75.00 0.2 $15.00 0.00% In House Conference
declarations

SG Telephone Conference(s) with AP re: case status 0.1 $20.00 $200.00 a1 $20.00 0.00% in House Conference
for client

SG Editing and revision of MS! declarations a4 $80.00 $200.00 0.4 $80.00 0.00% Summary Judgment

SG Editing and revision of MSI, brief, SUMF 0.6 $120.00 $200.00 0.6 $120.00 0.00% Summary Judgment

VK work on statement of undisputed material 1.6 $400.00 $2590.00 16 $400.00 0.00% Summary Judgment
facts, edit briefing and draft motion

VK summary judgment documents and email to 0.6 $150.00 $250.00 0.6 $150.00 0.00% Summary Judgment
Stacy Gibson

Lc o4 $30.00 $75.00 0.4 $30.00 0.00% Client Conference

Lc O.1 $7.50 $75.00 O.1 §7.50 0.00% Client Conference

Lc 0.1 $7.50 $75.00 o.1 $7.50 0.00% Client Conference

tc O14 $7.50 $75.00 O14 $7.50 0.00% Client Conference

Lc a4 $7.50 $75.00 0.1 $7.50 0.00% Client Conference

Lc 0.1 $7.50 $75.00 O41 $7.50 0.00% Client Conference

LC Receipt and review of email from SG O14 $7.50 $75.00 0.0 $0.00 100.00% In House Conference

SG Telephone Conference(s) with AP re: O.1 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
declarations

LC Compose electronic communication to SG re 0.1 $7.50 $75.00 0.4 $7.50 0.00% In House Conference

declaration revisions

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 21 of 29

10/8/2019 LC Telephone Conference(s} with SG re declaration —-0.2 $15.00 $75.00 0.0 $0.00 100.00%4 In House Conference
revisions
10/8/2019 $G Conference with JS re: MSI status oO. $20.00 $200.00 O41 $20.00 0.00% In House Conference
10/8/2019 SG Conference with SS re: case strategy O41 $20.00 $200.00 0.0 $0.00 109.00% In House Conference
10/8/2019 JS Telephone Conference(s} with VK re status O14 $32.50 $325.00 0.0 $0.00 100.00% In House Conference
10/8/2019 JS Conference with SG re MS! O.1 $32.50 $325.00 O41 $32.50 0.00% In House Conference
10/8/2019 Le Editing and revision of declarations 0.2 $15.00 $75.00 0,2 $15.00 0.00% Summary Judgment
10/8/2019 LC Editing and revision of declarations O41 $7.50 $75.00 O14 $7.50 0.00% Summary Judgment
10/8/2019 LC Editing and revision of declarations 0.2 $15.00 $75.00 0.2 $15.00 0.00% Summary Judgment
10/8/2019 SG Editing and revision of revised declarations and 05 $100.00 $200.00 05 $100.00 0.00% Summary Judgment

telephone conference with AP re; the same

   
   

10/8/2019 LC Preparation and drafting of declarations, send 0.5 $37.50 $75.00 o5 $37.50 0.00% Summary Judgment
via Right Signature

10/8/2019 LC Preparation and drafting of declaration, send 0.1 $7.50 §75.00 O14 $7.50 0.00% Summary Judgment
via right signature

10/8/2019 LC Preparation and drafting of declaration of 0.2 $15.00 $75.00 0.2 $15.00 0.00% Summary Judgment
Michael Merritt, send via Right Signature

10/8/2019 SG Editing and revision of SUMF 0.2 $40.00 $200.00 02 $40.00 0.00% Summary Judgment

10/9/2019 LC Work on Client's file: master list 0.1 $7.50 $75.00 O41 $7.50 0.00% Case Management

10/9/2019 Lc 0.2 $15.00 $75.00 0.2 $15.00 0.00% Client Conference

10/9/2019 Lc 0.2 $15.00 $75.00 0.2 $15.00 0.00% Client Conference

10/9/2019 SG O41 $20.00 $200.00 O.1 $20.00 0.00% Client Conference

10/9/2019 Lc 0.1 $7.50 $75.00 O41 $7.50 0.00% Client Conference

10/9/2019 Lc 0.2 $15.00 $75.00 a2 $15.00 0.00% Client Conference

10/9/2019 Lc O21 $7.50 $75.00 0.1 $7.50 0.00% Client Conference

10/9/2019 Lc a2 $15.00 $75.00 G.2 $15.00 0.00% Client Conference

10/9/2019 Le 0.4 $7.50 $75.00 0.1 $7.50 0.00% Client Conference

10/9/2019 SG Compose electronic communication to SR re: O41 $20.00 $200.00 0.0 $0.00 100,00% In House Conference
SUMF and declarations

10/9/2019 LC Compose electronic communication to SG re O41 $7.50 $75.00 a1 $7.50 0.00% In House Conference
declarations

10/9/2019 AR Conference with SR, LH, SR, CL, and SG re: case a1 $19.00 $190.00 0.0 $0.00 100.00%4 In House Conference
status, next steps

10/9/2019 SG Receive, read and prepare response to email(s} O21 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
from AP re: status of signed declarations

10/9/2019 CL Conference with SR, AR, LH, SG, and MQre o.1 $15.00 $150.00 0.0 $0.00 100.00% in House Conference
status of case

10/9/2019 LHH Conference with team re: status O14 $22.50 $225.00 0.0 $0.00  100.00% in House Conference

10/9/2019 SG Conference with SR, MQ, CL, LH, AR re: MSI O14 $20.00 $200.00 0.0 $0.00 100.00% tn House Conference

10/9/2019 SG Telephone Conference(s) with AP re: Kaylen 0.1 $20.00 $200.00 O14 $20.00 0.00% in House Conference
declaration

10/9/2019 LC Telephone Conference(s) with SG re 0.1 $7.50 $75.00 0.0 $0.00 100.00% In House Conference
declarations

10/9/2019 LC Telephone Conference(s) with SG re 02 $15.00 $75.00 0.2 $15.00 0.00% In House Conference
declarations, draft email to SG re job titles of
plaintiffs

10/9/2019 LC Receipt and review of signed declaration O.1 $7.50 $75.00 O12 $7.50 0.00% Summary Judgment

10/9/2019 SG Editing and revision of SUMF, telephone 0.8 $160.00 $200.00 0.8 $160.00 0.00% Summary Judgment
conference with AP re: the same

10/9/2019 LC Receipt and review of signed decs Q.1 $7.50 $75.00 0.0 $0.00 100.00% Summary Judgment

10/8/2019 5G Editing and revision of MS) 0.2 $40.00 $200.00 aO2 $40.00 0.00% Summary Judgment

10/9/2019 LC Receipt and review of Brandon Bryan signed 0.1 $7.50 $75.00 O14 $7.50 0.00% Summary Judgment
declaration

10/9/2019 SG Editing and revision of MSJ brief and exhibit 1.8 $360.00 $200.00 18 $360.00 0.00% Summary Judgment
prep

10/9/2019 SR Editing and revision of motion for partial 1.6 $360.00 $225.00 1.6 $360.00 0.00% Summary Judgment
summary judgment, brief, and statement of
facts; follow-up email to SG

10/9/2019 LC Receipt and review of signed declaration 0.1 $7.50 $75.00 0.1 $7.50 0,00% Summary Judgment

10/9/2019 LC Preparation and drafting of declaration of Justin 0.1 $7.50 $75.00 O41 $7.50 0.00% Summary Judgment
Bell, send via Right Signature

10/9/2019 LC Preparation and drafting of declaration of 0.2 $15.00 $75.00 0.2 $15.00 0.00% Summary Judgment
Kaylen Jacobs.

10/9/2019 LC Preparation and drafting of declaration of Chris 0.2 $15.00 $75.00 a.2 $15.00 0.00% Summary Judgment
Richardson, send via RS

10/9/2019 LC Receipt and review of signed declaration O41 $7.50 $75.00 0.0 $0.00 100.00% Summary Judgment

10/9/2019 LC Work on Client's file: save declarations w/a O14 $7.50 $75.00 0.0 $0.00 100.00% Summary Judgment

signature page
10/10/2019 JS Examination of NOA-Owens O12 $32.50 $325.00 O.1 $32.50 0.00% Case Management

 
10/10/2019
10/10/2019
10/10/2019

10/10/2019
10/10/2019

10/10/2019
10/10/2019

10/10/2019
10/10/2019

10/10/2019
10/10/2019
10/10/2019
10/10/2019

10/10/2019

10/10/2019

40/10/2019
10/11/2019

10/11/2019
10/11/2019
10/11/2019
10/15/2019

10/16/2019

10/16/2019

10/16/2019

10/17/2019

10/18/2019

10/18/2019

10/18/2019
10/21/2019

10/21/2019
10/21/2019
10/21/2019
10/21/2019

10/21/2019

10/21/2019

10/21/2019

10/21/2019
10/21/2019

10/21/2019

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 22 of 29

SG

SG

5G
SG

AK

SR

8G

5G

AR

SG

5G

SG

SG

cL

Js

VK

VK

VK

SG

   

Examination of Ps MSI, BIS, SUMF-filed
Examination of MSJ/DECERT

Receipt and review of Defendant's MSJ,
statement of facts, brief, and exhibits
Conference with SG; MS}

Receive, read and prepare response to email(s)
from SG:MSlI, BIS, SUMF

Telephone Conference(s) with SR and law clerk
re: MSI, exhibit

Compose electronic communication with JS re:
Ms!

Conference with law clerk re: MSJ exhibit
Conference with JS re: MSJ status and with AK
re: call from client

Conference with SG and client RE declaration

Conference with SG regarding filing of Def.'s
motion for summary judgment and final

changes to Plaintiff's cross-motion

Editing and revision of MSI, BIS, SUMF

Editing and revision of MSI, brief, SUMF, and
prepare exhibits

Receipt and review of two declarations and
finalize exhibits and conference with SR re: final
edits

Examination of Exhibits to ensure redacting is
appropriate

Filing of MSJ, exhibits, brief, and SUMF
Telephone Conference(s) with JS re: response to
defendant MSi

Examination of IOM: response to MS!
Conference with 5G: MSI response

Receipt and review of Raymond declaration

Work on Client's file: save ecf; calendar
response

Work on Client's file: review file, update status
and action items

Perform legal research regarding MSJ response

Preparation and drafting of response to MS)
and decert mation

Conference with SG regarding response to
Defendant's motion for summary judgment.

Conference with SG re response to MSI
Receipt and review of defendant summary and
decertification motion; draft decertification
response and email to Stacy Gibson

Receipt and review of statement of undisputed
material facts

Preparation and drafting of response to MS!
and mation for decert

Receive, read and prepare response to email(s)
from SG: motions response

Telephone Conference(s) with VK: motions
response

Telephone Conference(s) with Josh Sanford re:
defendant arguments on decertification

Telephone Conference(s) with Stacy Gibson re:
responding to motion for decertification and
motion for summary judgment

Telephone Conference(s) with Stacy Gibson re:
responding to statement of undisputed material
facts

Compose electronic communication to JS re:
motion for decert response

Telephone Conference(s) with VK re: response
to motion for decert

Telephone Conference(s} with VK re: response
to statement of facts

0.1
05
05

0.2
0.2

0.2

0.1

O.1
O41

0.3

0.7

2.3

0.5

0.2

0.3
0.2

O.1

Qi

0.1

0.1

O12

0.2

0.1

1.0

29

O14

02
4.0

0.3

1.0

0.1

0.2

O41

O.1

0.1

01

0.1

0.1

$32.50
$162.50
$100.00

$32.50
$65.00

$40.00
$20.00

$20.00
$20.00

$20.00
$67.50
$227.50
$580.00

$100.00

$38.00

$60.00
$20.00

$32.50
$32.50
$20.00

$6.00

$20.00

$40.00

$20.00

$200.00

$580.00

$17.50

$30.00
$1,000.00

$75.00
$200.00
$32.50
$65.00

$25.00

$25.00

$25.00

$20.00
$20.00

$20.00

$325.00
$325.00
$200.00

$325.00
$325.00

$200.00
$200.00

$200.00
$200.00

$200.00
§225.00
$325.00
$200.00

$200.00

$190.00

$200.00
$200.00

$325.00
$325.00
$200.00

$60.00

$200.00

$200.00

$200.00

$200.00

$200.00

$175.00

$150.00
$250.00

§250.00
$200.00
§325.00
$325.00

$250.00

$250.00

$250.00

$200.00
$200.00

§200.00

0.1
os
0.5

0.1
0.2

0.2

a1

0.0
0.0

0.0

0.0

07

2.9

0.5

0.0

0.0
O14

0.0
O41
O41
0.0

OL

0.2

0.1

1.0

29

0.0

0.2

G.3

1.0

0.2

0.0

0.0

0.1

0.4

O1

0.1

$32.50
$162.50
$100.00

$32.50
$65.00

$40.00
$20.00

$0.00
$0.00

$0.00
$0.00
$227.50
$580.00

$100.00

$0.00

$0.00
$20.00

$0.00
$32.50
$20.00
$0.00

$20.00

$40.00

$20.00

$200.00

$580.00

$0.00

$30.00
$1,000.00

$75.00
5200.00
$32.50
$65.00

$0.00

$0.00

$25.00

$20.00
$20.00

$20.00

0.00% Case Management
0.00% Decertification and Summary Judgment Motions
0.00% Decertification and Summary Judgment Motions

0.00% In House Conference
0.00% In House Conference

0.00% In House Conference
0.00% In House Conference

400,.00% In House Conference
4100,00% In House Conference

100,00% In House Conference
100.00% In House Conference
0.00% Summary Judgment
0.00% Summary Judgment

0.00% Summary Judgment

100.00% Summary Judgment

100,00% Summary Judgment
0.00% In House Conference

100.00% In House Conference
0.00% In House Conference
0.00% Summary Judgment

100.00% Case Management

0.00% Case Management

0.00% Client Conference

0.00% Client Conference

0.00% Decertification and Summary Judgment Motions

0.00% Decertification and Summary Judgment Motions

100.00% In House Conference

0.00% In House Conference
0.00% Decertification and Summary Judgment Motions

0.00% Decertification and Summary Judgment Motions
0.00%. Decertification and Summary Judgment Motions
0.00% In House Conference
0.00% In House Conference

100.00% In House Conference

100.00% In House Conference

0.00% In House Conference

0.00% In House Conference
0.00% In House Conference

0.00% In House Conference

 
10/22/2019

10/23/2019
10/23/2019
10/23/2019
10/23/2019
10/23/2019
10/23/2019
10/24/2019
10/24/2019

10/24/2019
10/24/2019

10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019
10/24/2019

10/24/2019

10/25/2019
10/25/2019
10/25/2019

10/29/2019
10/29/2019
10/29/2019
10/29/2019
10/30/2019

10/31/2019
10/31/2019
10/31/2019
10/31/2019
11/1/2019
11/4/2019
11/15/2019
11/15/2019
11/15/2019
12/3/2019
12/4/2019
12/4/2019
12/12/2019
12/17/2019

12/17/2019

1/14/2020

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 23 of 29

VK

tc

SG

SR

SR

5G

is

ds

ds

8G

Ss
5G

JS
Js
5G
SG

SG

Le

SG

SG

SG

Lc

SG

5G

work on response to defendant's statement of
undisputed material facts in support of
summary judgment and email to Stacy Gibson

Editing and revision of response to statement of

facts

Editing and revision of response to Def.'s

motion for summary judgment

Conference with JS re: response to MSI
Conference with SG re MS! response
Conference with SG: MSJ response

Examination of filed response

Filing of response to MSJ and motion for decert

and statement of facts

Editing and revision of response ta SUMF
Editing and revision of response to MSI and

decert

Editing and revision of response to Def.'s
statement of facts regarding MSI

Editing and revision of response to statement of
facts, MS! and motion to decertify

Conference with SR: resposne to SUMF
Conference with SG/SR: response to MS! and

decert

Conference with SG: further edits to response

(Ms)

Preparation and drafting of IOM: MSI reply

Examination of Intra-office memo regarding

case events and deadlines

Telephone Conference(s) with JS and SR re:

response to decert

Conference with JS and SR re: response to MS!

Examination of def's MSI response
Receipt and review of defendant response to
MSI and statement of facts; conference with SR

and SS re: the same

Conference with SG: MSI briefing

Conference with SR and JS re: MSI reply
Conference with SG regarding Def.'s response to
summary judgment motion and our reply

Conference with SG: reply for MPS)

Editing and revision of OC email

Preparation and drafting of MSI reply

Editing and revision of MSi reply

draft email to Stacy Gibson re: sections of
summary judgment brief and evidence needed

Filing of MSJ reply
Examination of MSI reply (Def)
Conference with SG: MSJ reply

Conference with JS re: MSJ reply
Receipt and review of defendant's MSI reply

Telephone Conference(s) with SG re case status

Telephone Conference(s) with AP re: case status

for client

Compose electronic communication to staff re:

updating calendar deadlines

Conference with SG re email from Michael

Borden, update client on case

Conference with AP re: case status for Michael

Borden

2.3

0.2

1.0

0.8

04

0.1

0.1

G.1

0.2
06

07

1.6

1

O.2

0.1

0.1

O41

0.1

0.1

6.3

0.2

0.1
O.1
O1

a4
0.2
0.6
al
0.5

0.1

0.2

1

O.1

O.1

oO.

0.2

O21

O21

0.2

0.2

0.1

$575.00

$15.00
$200.00
$180.00
$20.00
$32.50
$32.50
$32.50

$20.00

$65.00
$195.00

$157.50
$320.00
$32.50
$65.00
$32.50
$32.50
$32.50
$20.00
$20.00
$97.50

$40.00

$32.50
$20.00
$22.50

$32.50
$65.00
$120.00
$20.00
$125.00

$20.00
$65.00
$32.50
$20.00
$20.00
$20.00
$15.00

$7.50
$20.00
$40.00
$40.00
$20.00
$40.00

$7.50

$20.00

$20.00

$250.00

$75.00
$200.00
$225.00
§200.00
$325.00
§325.00
$325.00

$200.00

$325.00
$325.00

$225.00
$200.00
$325.00
$325.00
$325.00
$325.00
$325.00
§200.00
$200.00
$325.00

$200.00

$325.00
$200.00
$225.00

$325.00
$325.00
$200.00
$200.00
$250.00

$200.00
$325.00
$325.00
$200,00
$200.00
$200.00

$75.00

$75.00
§200.00
$200.00
§200.00
$200.00
$200.00

$75.00

$200.00

$200.00

23

0.2
1.0
os
0.0
O12
0.0
0.0

0.0

0.2
0.6

0.7

16

O41

0.2

O41

0.0

0.2

O.1

O.1

03

0.2

0.0
ol
o.6

0.0
0.2
0.6
O14

0.0

0,2

0.1

a4

01

0.1

0.2

0.0

6.1

0.2

02

OL

0.2

0.1

0.1

O.4

$575.00

$15.00
$200.00
$180.00
$0.00
$32.50
$0.00
$0,00
$0.00

$65.00
$195.00

$157.50
$320.00
$32.50
$65.00
§32.50
$0.00
$32.50
$20.00
$20.00
$97.50

§40,00

$0.00
$20.00
$0.00

$0.00
$65.00
$120.00
$20.00
$125.00

$0.00
$65.00
$32.50
$20.00
$20.00
$20.00
$15.00

$0.00
$20.00
$40.00
$40.00
$20.00
$40.00

$7.50

$20.00

$20.00

0.00% Decertification and Summary Judgment Motions

0.00% Client Conference
0.00% Decertification and Summary Judgment Motions
0.00% Decertification and Summary Judgment Motions
100.00% In House Conference
0.00% In House Conference
4100.00% In House Conference
100,00% Case Management

100,00% Case Management

0.00% Decertification and Summary Judgment Motions
0.00% Decertification and Summary Judgment Motions

0.00% Decertification and Summary Judgment Motions
0.00% Decertification and Summary Judgment Motions
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
100.00% in House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% Summary Judgment

0.00% Summary Judgment

100.00% In House Conference
0.00% In House Conference
100.00% In House Conference

100.00% In House Conference
0.00% Opposing Counsel Communication
0.00% Summary Judgment
0.00% Summary Judgment
0.00% In House Conference

100.00% Case Management
0.00% Decertification and Summary Judgment Motions
0.00% In House Conference
0.00% In House Conference
0.00% Decertification and Summary Judgment Motions
0.00% Client Conference
0.00% Client Conference
100.00% In House Conference
0.00% In House Conference
0.00% Client Conference
0.00% Client Conference
0.00% In House Conference
0.00% Client Conference
0.00% !n House Conference

0.00% In House Conference

0.00% Client Conference

 
1/16/2020
4/16/2020
1/16/2020
1/24/2020
1/24/2020

1/24/2020
1/24/2020

1/24/2020
1/28/2020

1/28/2020
1/30/2020

1/30/2020

1/30/2020

1/31/2020

1/31/2020

1/31/2020
1/31/2020
1/31/2020
1/31/2020
1/31/2020
1/31/2020
2/3/2020

2/3/2020

2/3/2020

2/3/2020

2/3/2020
2/4/2020
2/5/2020
2/5/2020

2/5/2020

2/5/2020
2/5/2020
2/5/2020

2/6/2020

2/6/2020

2/6/2020

2/6/2020

2/6/2020

2/6/2020

2/6/2020

Case 3:18-cv-00130-DPM

te

SG Telephone Conference(s) with AP re: update for
Chris Richardson
LC Telephone Conference({s) with SG re case status

S Receipt and review of filed Order; save in file;
email to Josh; calendar deadlines

SG Conference with SR, SS and AR re: order on
MSJs

JS Examination of email to OC

SG Compose electronic communication to OC re:
possibility of settlement conference

SG Receipt and review of order on MSIs

SG Receive, read and prepare response to email(s)
from OC re: damages calculation

JS Examination of emails w OC

5G Conference with JS re: agreement to mediation

SG Compose electronic communication to staff re:
drafting motion for settlement conference

SG Receive, read and prepare response to email(s)
from OC re: preparing settlement conference
request

JS Examination of joint motion-settlement
conference

SG Compose electronic communication to AP re:
drafting motion for settlement conference

4S Examination of Intra-office memo regarding
case events and deadlines

SG Work on Client's file: call and text to OC re:
settlement conference motion

SG Compose electronic communication to OC re:
motion for settlement conference

LC Preparation and drafting of joint motion for
settlement conference

SG Editing and revision of joint motion for
settlement conference and email to OC

5G Filing of motion for settlement conference

JS Examination of text order

JS Examination of Amended FSO

SG Receipt and review of referral to magistrate and
amended FSG

SG Receive, read and prepare response to email(s)
from court re: settlement conference
availability after examination of calendar

Examination of emails with chambers

 

Examination of order-settlement conference

JS Examination of chambers email
SG Receipt and review of emails from OC and court
re: settlement conference start time

JS Examination of OC email

JS Examination of emails with Oc

SG Receipt and review of emails re; settlement
conference date

S Receipt and review of filed Order Setting
Settlement Confrence; save in file; calendar
deadlines

SG Receipt and review of order setting settlement

conference

   

 

SG

 

SG Telephone Conference(s) with AP and SR re:

notifying plaintiffs of scheduling conference

SR Telephone Conference(s) with SG and staff
regarding planning for settlement conference

LC Telephone Conference(s) with SG and SR re
contacting plaintiffs about settlement
conference

Document 61-1

0.1

a2

O21

0.1

0.1

0.1
0.1

0.1
0.1

0.2
O.4

O1

O.1

O14

O.4

0.1

0.1

0.1

02

0.2

O.1

O41

O12

O.1

0.2

0.1

OL

0.1

Q.2

0.2

0.1
O12
0.1

0.1

0.4

a1

0.2

0.4

O41

O.1

$7.50
$20.00
$7.50
$6.00
$20.00

$32.50
$20.00

$20.00
$20.00

$32.50
$20.00

$20.00

§20.00

$32.50

$20.00

$32.50
$20.00
$20.00
$15.00
$40.00
$20.00
$32.50
$32.50

$20.00

$40.00

$32.50
$20.00
$32.50
$32.50

$20.00

$32.50
$32.50
$20.00

$6.00

$20.00

$20.00

$15.00

$20.00

$22.50

$7.50

$75.00
$200.00
$75.00
$60.00
$200.00

$325.00
$200.00

$200.00
$200.00

$325.00
$200.00

$200.00

$200.00

$325.00

$200.00

$325.00
$200.00
$200.00

$75.00
$200,00
$200.00
$325.00
$325.00

$200.00

$200.00

§325.00
$200.00
$325.00
$325.00

$200.00

$325.00
$325.00
$200.00

$60.00

$200.00

$200.00

$75.00

$200.00

$225.00

575.00

Filed 03/27/20 Page 24 of 29

O41 $7.50 0.00% Client Conference

O41 $20.00 0.00% In House Conference

0.0 $0.00 100.0096 In House Conference

0.0 $0.00 100.00% Case Management

0.1 $20.00 0.00% In House Conference

O1 $32.50 0.00% Opposing Counsel Communication
O41 $20.00 0.00% Opposing Counsel Communication
O14 $20.00 0.00% Summary Judgment

O41 $20.00 0.00% Opposing Counsel Communication
O14 $32.50 0.00% Opposing Counsel Communication
0.1 $20.00 0.00% In House Conference

O.1 $20.00 0.00% In House Conference

O14 $20.00 0.00% Opposing Counsel Communication
O14 $32.50 0.00% Case Management

0.0 $0.00 100.00% In House Conference

0.0 $0.00 100.009 In House Conference

0.4 $20.00 0.00% Opposing Counsel Communication
0.1 $20.00 0.00% Opposing Counsel Communication
0.2 $15.00 0.00% Settlement Related

0.2 $40.00 0.00% Settlement Related

0.0 $0.00 100.00% Settlement Related

0.2 $32.50 0.00% Case Management

a2 $32.50 0.00% Case Management

a1 $20.00 0.00% Case Management

0.2 $40.00 0.00% Court Communication

O21 $32.50 9.00% Court Communication

0.2 $20.00 9.00% Client Conference

Ol $32.50 0.00% Case Management

O41 $32.50 6.00% Court Communication

0.1 $20.00 0.00% Opposing Counsel Communication
0.0 $0.00 100.00% Opposing Counsel Communication
0.0 $0.60 400.00%. Opposing Counsel Communication
o.4 $20.00 0.00% Settlement Related

0.0 $0.00 100.00% Case Management

0.4 $20.00 0.00% Case Management

0.2 $20.00 0.00% Client Conference

0.2 $15.00 0.00% Client Conference

O01 $20.00 0.00% In House Conference

0.0 $0.00 100.00% In House Conference

0.0 $0.00 100.00% In House Conference

 
2/6/2020

2/6/2020

2/6/2020
2/7/2020
2/7/2020
2/7/2020

2/7/2020

2/12/2020

2/12/2020

2/12/2020

2/12/2020

2/12/2020

2/12/2020

2/18/2020
2/20/2020

2/20/2020

2/20/2020

2/20/2020

2/20/2020
2/20/2020
2/20/2020
2/20/2020
2/20/2020
2/20/2020
2/25/2020

2/27/2020

2/27/2020
2/27/2020

2/28/2020
2/28/2020

2/28/2020
2/28/2020

2/28/2020

2/28/2020

2/28/2020

2/28/2020

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 25 of 29

5G Receive, read and prepare response to emaills)
from AP re: draft email to clients, tracking
RSVPs to settlement conference

 

Work on Client's file: create spreadsheet to
track settlement conference attendees

§  Workon Client's file: calendar deadlines on
Amended Scheduling Order

   
   

Le

8G

LC Receive, read and prepare response to emaills)

from SG re call from client re update

JS Examination of demand to OC

JS Examination of Intra-office memo regarding
case events and deadlines

JS Receive, read and prepare response to email(s)
from SG: deadline compliance

JS Receive, read and prepare response to email(s)
from 5G: fee request

SG Compose electronic communication to OC wtih
initial demand

5G Work on Client's file: settlement demand,
review of damages; emails with JS re: the same
and calls/email to staff re: fee amount

SG Receipt and review of response to settlement
demand

SG Examination of MIL deadline, bench vs. jury

trial, emails to JS re: the same

   
   

SG

5G

SG Compose electronic communication to court
with settlement demand and settlement offer,
rejecting settlement offer; review of deadlines
for the same

JS  xamination of emails with chambers (MJ)

SG Compose electronic communication to JS re:
settlement offer presentation

SG Telephone Conference(s) with JS re: settlement
authority

JS Receive, read and prepare response to email(s)
from SG: next steps in case

JS Receive, read and prepare response to email(s)
from SG: settlement offer

J§ Telephone Conference(s} with SG: prep for set
conf

JS Examination of Intra-office memo regarding
case events and deadlines

SG Conference with SS re: settlement conference
tomorrow

$8 Telephone Conference(s) with SG regarding
settlement conference.

JS Examination of order

SG Receipt and review of order an phones, minute
entry after conference

JS Examination of minute entry

JS Receive, read and prepare response to email{s)
from SG: progress in mediaiton

JS Receive, read and prepare response to email(s)
from SG: offers and counteroffers

JS. Telephone Conference(s) with SG: offers and
counteroffers

SR Telephone Conference(s) with SG regarding
settlement negotiation

0.1

O.1

O12

0.2

O14

0.1

0.1

0.1

0.1

a1

G2

0.2

0.6

oO.

0.2

0.2

0.1

Q.1

O.1

O41

G4

o.1

OL

0.2

O41

O.1

ot

O.4
OL

0.1
a1

0.1

O41

0.1

0.2

$20.00

$7.50

$7.50
$12.00
$7.50
$20.00

$7.50

$32.50

$32.50

$32.50

$65.00

$40.00

$120.00

$20.00
$40.00

$40.00

$20.00

$40.00

$32.50
§20.00
$20.00
$32.50
$32.50
$32.50
$32.50

$20.00

$20.00
$17.50

$32.50
$20.00

$32.50
$20.00

$32.50

$32.50

$32.50

$45.00

$200.00

$75.00

$75.00
$60.00
$75.00
$200.00

$75.00

$325.00

$325.00

$325.00

$325.00

$200.00

$200.00

$200.00
$200.00

$200.00

§200.00

$200.00

$325.00
$200.00
§200.00
$325.00
$325.00
$325.00
$325.00

$200.00

§200.00
$175.00

$325.00
$200.00

$325.00
$200.00

$325.00

$325.00

$325.00

$225.00

O.1

0.1

O41

0.0

0.2

oO.1
O14

O42

0.2

0.2

0.6

a1

0.2

0.2

0.1

0.2

OL

OL

ot

0.1

O.1

Qa

0.1

a1

O12

0.0

Ol
at

0.0
O41

Ol

O.4

0.0

0.2

$20.00

$7.50

$7.50
$0.00
$7.50
$20.00

$7.50

$32.50

$32.50

$32.50

$65.00

$40.00

$120.00

$20.00
$40.00

$40.00

$20.00

$40.00

§32.50
$20.00
$20.00
$32.50
$32.50
$32.50
$32.50

$20.00

$20.00
$0.00

$32.50
$20.00

$0.00
$20.00

$32.50

$32.50

$0.00

$45.00

0.00% in House Conference

0.00% Settlement Related

0.00% Settlement Related
100,00% Case Management
0.00% Client Conference
0.00% Client Conference
0.00% in House Conference
0.00% Case Management
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% Opposing Counsel Communication

0.00% Settlement Related

0.00% Settlement Related
0.00% Case Management

0.00% Client Conference

0.00% Client Conference

0.00% Court Communication

0.00% Court Communication
0.00% in House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference

0.00% Client Conference

0.00% In House Conference
100.00% In House Conference

0.00% Case Management
0.00% Case Management

100.00% Case Management
0.00% Client Conference

0.00% In House Conference

0.00% In House Conference

106.00%4 In House Conference

0.00% In House Conference

 
2/28/2020

2/28/2020

2/28/2020
2/28/2020
2/28/2020
3/2/2020

3/2/2020

3/2/2020

3/3/2020

3/3/2020

3/4/2020

3/4/2020
3/4/2020

3/4/2020

3/4/2020
3/4/2020
3/4/2020

3/4/2020

3/4/2020

3/4/2020

3/5/2020

3/5/2020

3/5/2020

3/5/2020

3/5/2020

3/5/2020
3/5/2020

3/5/2020

3/5/2020
3/5/2020
3/5/2020
3/5/2020

3/5/2020

Case 3:18-cv-00130-DPM Document 61-1

SG

Js

SG

SG

Compose electronic communication to JS re:
settlement conference strategy

Receive, read and prepare response to email(s)
fram SG: plan for case resolution

Receive, read and prepare response to email(s)
fram SG: offer to settie

Court Appearance (including travel time and
waiting) settlement conference

Receipt and review of text order on settlement

Receipt and review of Order re Settlement; save
in file; remove trial deadlines; calendar
deadlines for settlement

 

Lc

SG

VK

VK

SG

SG

$6

SG

SG

SG

VK

VK

VK

VK

VK

VK

SR

VK

Js

 

Compose electronic communication to JS re:
negotiating fees

 
   

Read and reply to email from Stacy Gibson re:
Prepping attorney fee proposal

Work with billing spreadsheet, sorting into
columns, setting up formulas, and categorizing
billing

Telephone conference with AP re: case status
update for Christopher Richardson
Conference with MS re: agreement on fees

Conference with JS re: preparing fees for offer,
fee petition

Compose electronic communication to VK, JS
and staff re; fee review and petition

Receive, read and prepare response to email(s)
from OC re: fee negotiations and
documentation request

Receipt and review of draft settlement
agreement and email to staff for word
conversion

Work on Client's file: update master list with
new addresses for clients

   

Complete categorization of billing after April 29,
2019

Receipt and review of invoice for billing prior to
May 1, 2019; email Steve Rauls re: converting ta
excel spreadsheet

Read and respond to email from Steve Rauls re:
billing spreadsheet; attempt to convert invoice
to excel using adobe exporter; email office staff
re: converting spreadsheet

Telephone conference with Stacy Gibson re:
status of billing project

work on formatting billing spreadsheet for
billing prior to May 1, 2019

Receive, read and prepare response to email(s}
from Steve Rauls re: billing spreadsheet;
attempt to convert invoice to excel using adobe
exporter; email office staff re: converting
Spreadsheet

Examination of firm invoice for fee petition;
follow up with VK

Telephone Conference(s) with Stacy Gibson re:
status of billing project

Telephone Conference(s) with VK re: invoice
review

Receive, read and prepare response to email(s}
from JS re: 3/13 deadline

Examination of IOM: prep of fee request

O04

Ot

0.1

O.1

5.0

0.1

0.1

O42

0.1

O14

0.1

0.1

3.0

0.2

0.1

O41

0.2

0.1

O.4

Ol

0.1

0.3

G1

0.2

0.2

14

a2

a4

0.2

O.2

a1

0.1

$20.00

$20.00

$32.50
$32.50
$1,000.00
$20.00

$6.00

$20.00

$20.00

$20.00

$7.50

$20.00
$25.00

$750.00

$20.00
$20.00
$20.00

$40.00

$20.00

$20.00

$20.00

$20.00

$75.00

$25.00

$50.00

$50.00
$350.00

$50.00

$90.00
$50.00
$40.00
$20.00

$32.50

$200.00

$200.00

§325.00
$325.00
$200.00
$200.00

$60.00

$200.00

§200.00

$200.00

$75.00

$200.00
$250.00

$250.00

$200.00
§200.00
$200.00

$200.00

$200.00

$200.00

$200.00

$200.00

$250.00

$250.00

$250.00

$250.00
$250.00

$250.00

$225.00
$250.00
$200.00
$200.00

$325.00

Filed 03/27/20 Page 26 of 29

O41

0.0

G.1

0.0

5.0

O14

0.0

0.1

0.1

0.1

O21

0.1

3.0

0.1

0.1

G4

O41

0.1

0.0

0.2

0.3

O01

02

0.2

14

0.0

0.4

0.0

0.2

O41

0.0

$20.00

$0.00

$32.50
$0.00
$1,009.00
$20.00

$0.00

$20.00

$20.00

$20.00

$7.50

$20.00
$25.00

$750.00

$20.00
$20.00
$20.00

$40.00

$20.00

$20.00

$0.00

$20.00

$75.00

525.00

$50.00

$50.00
$350.00

$0.00

$90.00

$0.00
$40.00
$20.00

$0.00

0.00% In House Conference

100.00% In House Conference

0.00% In House Conference

109,00%. In House Conference

0.00% Settlement Related

0.00% Case Management

100.00% Case Management

0.00% Client Conference

0.00% Client Conference

0.00% In House Conference

0.00% Client Conference

9.00% Client Conference

0.00% Fee Petition

0.00% Fee Petition

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% In House Conference

0.00% Opposing Counsel Communication

6.00% Settlement Related

100.00% Case Management

0.00% Client Conference

0.00% Fee Petition

0.00% Fee Petition

0.00% Fee Petition

0.00% Fee Petition

0.00% Fee Petition

100.00% Fee Petition

0.00% Fee Petition

2109.00% In House Conference

0.00% In House Conference

0.00% In House Conference

100.00% In House Conference

 
3/5/2020

3/5/2020
3/6/2020

3/6/2020
3/6/2020
3/6/2020

3/8/2020
3/8/2020

3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020
3/9/2020

3/10/2020

3/10/2020

3/10/2020
3/10/2020

3/11/2020
3/13/2020
3/13/2020

3/13/2020
3/13/2020

3/13/2020

3/13/2020
3/13/2020
3/13/2020
3/16/2020
3/16/2020

3/16/2020

3/16/2020

Case 3:18-cv-00130-DPM

VK

5G

SG

VK
VK

VK

VK

SG

VK

VK

JS

5G

5G

SG

SG

SG

SG

SG

SR

3G

SG

5G

SG

5G
5G

SR

SG

SG

SG

VK

VK

SG

Receive, read and prepare response to email(s)
from SG/VK: work in fee request
Examination of |OM: deadlines/strategy

continue review and reduction of billing entries

Telephone Conference(s) with VK re: invoice
review status
Editing and revision of settlement agreement

work on billing and email Stacy Gibson

review billing entries and take notes for
conversation with Stacy Gibson

create billing summary tables and email to Stacy
Gibson

correct billing spreadsheet and update
summary tables

Receipt and review of fee tables from VK
Telephone Conference(s) with Stacy Gibson re:
billing spreadsheet and strategy for
negotiations with OC

Receive, read and prepare response to email(s}
from stacy Gibson re: billing spreadsheet

Conference with VK: briefing status

Receive, read and prepare response to email(s)
from SG: Demand for fees

Telephone Conference(s) with VK re: fee
analysis

Receive, read and prepare response to email(s)
from VK re: edits to fee charts

Compose electronic communication to staff re:
case costs

Telephone Conference(s) with staff and JS re:
case costs

Compose electronic communication to OC with
edits to settlement agreement

Preparation and drafting of email to OC re: fee
demand, send to JS for review

Editing and revision of draft email to OC re: fees

Editing and revision of settlement agreement
with settlement division

Telephone Conference(s) with SG regarding
costs recoverable under the FLSA; research
issue and follow up via email

Work on Client's file: receipt of costs invaice
after email to staff re: the same; telephone
conferences with SR and JS re: case costs

Telephone Conference(s) with SG: costs
Compose electronic communication to OC with
settlement demand on fees

Preparation and drafting of joint status report

Editing and revision of joint status report and
conference with SR re: the same

Filing of joint status report

Compose electronic communication to JS with
draft joint status report

Telephone Conference(s) with SG regarding
form of status report regarding fees

Work on Client's file: call to OC re: report due
today, left message

Work on Client's file: call to OC's office, left
message with staff

Compose electronic communication to OC with
draft joint status report

Receipt and review of order on status report
and fee petition

work on motion and brief in support of motion
for fees and costs

Receive, read and prepare response to email(s)
from Stacy Gibson re: petition for fees

Compose electranic communication to VK re:
drafting fee petition

Document 61-1

O41

0.1
0.2

44

0.1

0.6

1.2
0.5

0.2

as

0.2

0.2

O.1

0.1

Q1

0.2

0.2

0.2

O.1

O21

0.2

O01

0.2

0.3

OS

0.1
O21

O1

0.2

0.4

O.4
0.1

O21

0.1

O.1

0.1

0.1

2.2

O41

O.1

$32.50

$32.50
$15.00

$1,100.00
$20.00
$120.00

$300.00
$125.00

$50.00
$125.00
$40.00
$50.00
$25.00
§32.50
$32.50
$40.00
$40.00
$20.00
$20.00
$20.00
$40,00
$20.00
$40.00

$67.50

$100.00

$32.50
$20.00

$20.00
$40.00
$20.00

$20.00
$20.00

$22.50

$20.00
$20.00
$20.00
$20.00
$550.00

$25.00

$20.00

$325.00

$325.00
$75.00

$250.00
$200.00
$200.00

$250.00
$250.00

$250.00
$250.00
$200.00
$250.00
$250.00
$325.00
$325.00
$200.00
$200.00
$200.00
$200.00
$200.00
$200,00
$200.00
$200.00

$225.00

$200.00

$325.00
$200.00

$200.00
$200.00
$200.00

$200.00
$200.00

$225.00

$200.00
$200.00
$200.00
$200.00
$250.00

$250.00

$200.00

Filed 03/27/20 Page 27 of 29

0.6

12
0.5

0.2

0.5

0.2

0.0

0.0
O41

0.2

0.1

O41

a1

0.2

O12

0.2

0.2

a5

0.0
01

1

0.2

0.1

0.0
0.0

0.0

0.0

0.3

a1

2.2

0.0

O41

$32.50

$0.00
$15.00

$750.00
$0.00
$120.00

$300.00
$125.00

$50.00
$125.00
$40.00
$50.00
$0.00
$0.00
$32.50
$40.00
$40.00
$20.00
$20.00
$20.00
$40.00
$20.00
$40.00

$67.50

$100.00

$0.00
$20.00

$20.00
$40.00
$20.00

$0.00
$0.00

$0.00

$0.00
$0.00
$20.00
$20.00
$550.00

$0.00

$20.00

0.00% In House Conference

100.09% In House Conference
0.00% Client Conference

31.82% Fee Petition
100.00% In House Conference
0.00% Settlement Related

0.00% Fee Petition
0.00% Fee Petition

0.00% Fee Petition
0.00% Fee Petition
0.00% Fee Petition
0.00% in House Conference
100.00% In House Conference
100.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% In House Conference
0.00% Opposing Counsel Communication
0.00% Opposing Counsel Communication
0.00% Opposing Counsel Communication
0,00% Settlement Related

0.00% Fee Petition

0.00% In House Conference

160.00% In House Conference
0.00% Opposing Counsel Communication

0.00% Client Conference
0.00% Case Management
0.00% Case Management

100.00% Case Management
100.00% In House Conference

100.00% In House Conference

100,00% Opposing Counsel Communication
100.00% Opposing Counsel Communication
0.00% Opposing Counsel Communication
0.00% Case Management
0.00% Fee Petition

100.00% In House Conference

0.00% In House Conference

 
Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 28 of 29

3/16/2020 SG Compose electronic communication to AP re: O14 $20.00 $200.00 O41 $20.00 0.00% In House Conference
drafting motion for approval
3/16/2020 LC Receive, read and prepare response to email(s) a1 $7.50 $75.00 O41 $7.50 0.00% In House Conference
from SG re motion for approval of partial
settlement
3/16/2020 LC Draft Motion for approval of partial settlement 0.6 $45.00 $75.00 0.6 $45.00 0.00% Settlement Related
3/16/2020 LC Draft Motion for approval of settlement O41 $7.50 $75.00 0.4 $7.50 0.00% Settlement Related
3/17/2020 4S Editing and revision of fee petition, BIS, dec, 0.6 $195.00 $325.00 0.6 $195.00 0.00% Fee Petition
etc-final
3/17/2020 JS Work on Client's file: work on fee request 0.1 $32.50 $325.00 O41 $32.50 0.00% Fee Petition
3/17/2020 VK work on declaration of josh sanford in support 0.2 $50.00 $250.00 0.2 $50.00 0.00% Fee Petition
of motion for attorney's fees
3/17/2020 VK additional updates to declaration of Josh 0.7 $175.00 $250.00 0.7 $175.00 0.00% Fee Petition

Sanford re: categories of work performed in
billing summaries

3/17/2020 VK update billing, categorize and sort 1.6 $400.00 $250.00 0.0 $0.00 100.00% Fee Petition

3/17/2020 VK email Stacy Gibson with updated billing data 0.1 $25.00 $250,00 ot $25.00 0.00% Fee Petition

3/17/2020 VK update summary tables and add to fee petition 04 $100.00 $250.00 o.4 $100.00 0.00% Fee Petition
and supporting documents

3/17/2020 SG Compose electronic communication ta AP re: G1 $20.00 $200.00 0.4 $20.00 0.00% In House Conference
info for motion for approval

3/17/2020 LC Receipt and review of email from VK re fee 0.4 $7.50 $75.00 O41 $7.50 0.00% In House Conference
petition

3/17/2020 LHH Receive, read and prepare response to email(s) 0.1 $22.50 $225.00 0.0 $0.00 100,00% In House Conference
from VK re: time entries

3/17/2020 LC Compose electronic communication to SG re O12 $7.50 $75.00 0.4 $7.50 0.00% In House Conference
motion for approval of settlement

3/17/2020 JS Conference with VK: fee petition 0.1 $32.50 $325.00 0.0 $0.00 100.00% !n House Conference

3/17/2020 5G Compose electronic communication email to JS OA $20.00 $200.00 O41 $20.00 0.00% In House Conference
and VK re: motion for approval

3/17/2020 VK Telephone Conference(s) with Josh Sanford re: 4 $25.00 $250.00 0.0 $0.00 100.00 In House Conference
fee petition billing

3/17/2020 VK — email all Sanford Law Firm members re: billing O41 $25.00 $250.00 0.0 $0.00  100.00%4 In House Conference

must be turned in to finalize fee petition

3/17/2020 LC Draft Motion for approval of settlement 0.5 $37.50 $75.00 05 $37.50 0.00% Settlement Related

3/17/2020 LC Draft Motion for approval of settlement O.5 $37.50 $75.00 05 $37.50 0.00% Settlement Related

3/17/2020 SG Editing and revision of motion to approve 1.0 $200,00 $200.00 1.0 $200.00 0.00% Settlement Related
settlement

3/19/2020 VK edit fee petition briefing to reflect Defendant's 15 $375.00 $250.00 15 $375.00 0.00% Fee Petition

role in driving up attorney's fees

3/19/2020 VK email Josh Sanford re: possible additions to 0.2 $50.00 $250.00 0.0 $0.00 100.00% In House Conference
Declaration raised by Stacy Gibson and other
issues and how to resolve for fee petition

3/23/2020 SG Editing and revision of brief in support of fee 03 $60.00 $200.00 03 $60.00 0.00% Fee Petition
petition
3/23/2020 3G Compose electronic communication to AP re: O41 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
case status
3/24/2020 SG __ Editing and revision of brief in support of 07 $140.00 $200.00 0.7 $140.00 0.00%. Fee Petition
mation for fees
3/24/2020 SG Editing and revision of motion for fees 03 $60.00 $200.00 0.0 $0.00 100.00% Fee Petition
3/24/2020 SG Editing and revision of JS declaration 0.5 $100.00 $200.00 0.5 $100.00 0.00% Fee Petition
3/24/2020 JS Conference with SG: fee petition, BIS, etc. a1 $32.50 $325.00 0.0 $0.00 100,00% In House Conference
3/24/2020 5G Conference with JS re: fee petition O24 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
3/25/2020 5G 0.2 $40.00 $200.00 0.2 $40.00 0.00% Client Conference
3/25/2020 3G Compose electronic communication to staff re: 0.1 $20.00 $200.00 0.0 $0.00 100.00% In House Conference

sending settlement agreement for signature

3/25/2020 SG Receive, read and prepare response to email(s) O14 $20.00 $200.00 0.0 $0.00 100.00% In House Conference
from staff re: sending settlement agreements

3/25/2020 SG Telephone Conferences) with VK re: motion for 0.4 $20.00 5200.00 0.0 $0.00 100.00% In House Conference

fees
3/25/2020 SG Telephone Conference(s} with VK re: fee 0.2 $40.00 $200.00 0.2 $40.00 0.00% In House Conference

petition/IS declaration
3/25/2020 4S Examination of email to OC o.1 $32.50 $325.00 0.0 $0.00. 100,00% Opposing Counsel Communication
3/25/2020 JS Examination of emails with OC 0.1 $32.50 $325.00 0.0 $0.00 100.99% Opposing Counsel Communication
3/25/2020 JS Examination of OC email O41 $32.50 $325.00 0.0 $0.00 00.00% Opposing Counsel Communication
3/25/2020 SG Compose electronic communication to OC re: O14 $20.00 §200.00 0.0 $0.09 100.00% Opposing Counsel Communication

status of motion for approval and settlement
agreement review

3/25/2020 SG Editing and revision of settlement agreement os $100.00 $200.00 os $100.00 0.00% Settlement Related
with changes fram OC and email to OC with
final version

3/25/2020 SG Editing and revision of mation for approval of O.1 $20.00 $200.00 0.0 $0.00 100,00% Settlement Related
settlement

 
3/26/2020

3/26/2020

3/26/2020

Case 3:18-cv-00130-DPM Document 61-1 Filed 03/27/20 Page 29 of 29

VK Editing and revision of fee petition brief and 07 $175.00 $250.00 0.0 $0.00 100,00% Fee Petition
declaration of Josh Sanford; message Josh
Sanford

JS Editing and revision of Sanford Declaration and 15 $487.50 $325.00 15 $487.50 0.00% Fee Petition

Brief in Support of Fee Petition
SG Telephone Conference(s) with VK re: fee 03 $60.00 $200.00 0.0 $0.00 00.00% In House Conference
petition
298.05 $58,417.75 235.75 $45,773.75 21.64%

 

 
